2021 WI 39

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2019AP1767-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent,
                            v.
                       Mitchell L. Christen,
                                 Defendant-Appellant-Petitioner.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 391 Wis. 2d 650,943 N.W.2d 357
                                     (2020 – unpublished)

OPINION FILED:         May 4, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         January 21, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Dane
   JUDGE:              Nicholas McNamara

JUSTICES:
ZIEGLER, C.J., delivered        the majority opinion of the Court, in
which ANN WALSH BRADLEY,        ROGGENSACK, DALLET, and KAROFSKY, JJ.,
joined.   HAGEDORN, J.,         filed a concurring opinion.    REBECCA
GRASSL BRADLEY, J., filed       a dissenting opinion.
NOT PARTICIPATING:



ATTORNEYS:
       For the defendant-appellant-petitioner, there were briefs
filed by Steven Roy, Sun Prairie. There was an oral argument by
Steven Roy.


       For the plaintiff-respondent, there was a brief filed by
Nicholas S. DeSantis, assistant attorney general; with whom on
the brief was Joshua L. Kaul, attorney general. There was an
oral argument by Nicholas S. DeSantis.
                                                                               2021 WI 39


                                                                       NOTICE
                                                         This opinion is subject to further
                                                         editing and modification.   The final
                                                         version will appear in the bound
                                                         volume of the official reports.
No.        2019AP1767-CR
(L.C. No.        2018CM1998)

STATE OF WISCONSIN                                   :             IN SUPREME COURT

State of Wisconsin,

                 Plaintiff-Respondent,
                                                                            FILED
       v.                                                               MAY 4, 2021

Mitchell L. Christen,                                                     Sheila T. Reiff
                                                                       Clerk of Supreme Court

                 Defendant-Appellant-Petitioner.


ZIEGLER, C.J., delivered             the majority opinion of the Court, in
which ANN WALSH BRADLEY,             ROGGENSACK, DALLET, and KAROFSKY, JJ.,
joined.   HAGEDORN, J.,              filed a concurring opinion.    REBECCA
GRASSL BRADLEY, J., filed            a dissenting opinion.




       REVIEW of a decision of the Court of Appeals.                      Affirmed.



       ¶1        ANNETTE KINGSLAND ZIEGLER, C.J.                 This is a review of

an    unpublished        decision     of    the   court     of    appeals,      State      v.

Christen, No. 2019AP1767-CR, unpublished slip op. (Wis. Ct. App.

Mar.       17,    2020),       affirming   the    Dane    County     circuit      court's1

judgment         convicting      Mitchell    Christen      of    operating      or    going




       1   The Honorable Nicholas J. McNamara presided.
                                                      No.     2019AP1767-CR



armed with a firearm while intoxicated, contrary to Wis. Stat.

§ 941.20(1)(b) (2017-18).2

     ¶2    Christen challenges his conviction arguing that Wis.

Stat. § 941.20(1)(b) is unconstitutional as applied to him.             He

does not raise a facial challenge to the statute.           Specifically,

Christen claims that the statute violates his fundamental Second

Amendment right to armed self-defense as held in District of

Columbia v. Heller, 554 U.S. 570 (2008).3        In Heller, the United

States Supreme Court recognized that the core of the Second

Amendment is the right to possess or carry a firearm for self-

defense.   Id. at 635.

     ¶3    However,   as   to   Christen's   as-applied    challenge,   we

conclude Wis. Stat. § 941.20(1)(b) does not strike at the core

right of the Second Amendment because he did not act in self-

defense.    Moreover, we conclude that § 941.20(1)(b) does not

severely burden his Second Amendment right.               Accordingly, we


     2 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.
     3 We note that the United States Supreme Court in District
of Columbia v. Heller, 554 U.S. 570 (2008), stated this right in
a variety of ways: "the individual right to possess and carry
weapons in case of confrontation," id. at 592; "an individual
right to use arms for self-defense," id. at 603; and "the right
of law-abiding, responsible citizens to use arms in defense of
hearth and home," id. at 635. Each of these formulations makes
clear that the Second Amendment protects the right of an
individual to possess and carry weapons for self-defense.    See
State v. Roundtree, 2021 WI 1, ¶35, 395 Wis. 2d 94, 952
N.W.2d 765 (identifying the core Second Amendment right detailed
in Heller as "the right of a law-abiding, responsible citizen to
possess and carry a weapon for self-defense").

                                    2
                                                                       No.   2019AP1767-CR



apply intermediate scrutiny to Christen's as-applied challenge.

Because § 941.20(1)(b) is substantially related to the important

government objective of protecting public safety, it survives

intermediate scrutiny as applied to Christen.

       ¶4     Accordingly,          we   conclude      that    Christen's     as-applied

challenge to Wis. Stat. § 941.20(1)(b) fails.                            Therefore, we

affirm.


              I.     FACTUAL BACKGROUND AND PROCEDURAL POSTURE

       ¶5     This     case        involves        somewhat    conflicting     testimony

about Christen arming himself in self-defense.                           Christen, his

roommates, and his roommates' friends had been drinking alcohol

on    the   evening     of    February        2,    2018.      There   was   conflicting

testimony about how much and to what extent there was arguing

and     pushing       among        them.            However,    the     testimony      was

uncontroverted that Christen did arm himself.                            The jury was

called upon to weigh and consider the evidence and determined

that Christen went armed, was intoxicated, and did not act in

self-defense.

       ¶6     The jury heard that Christen and his two roommates,

B.H.    and    C.R.,         had     a   rocky        relationship.          This    rocky

relationship came to a head on the night that gave rise to this

case, February 2, 2018.               On that night, Christen and B.H. got in

an argument, which C.R. and a friend, K.L, overheard.                           Prior to

the argument, all of the men had been drinking alcohol.                             At the

conclusion of the initial argument, Christen went back to his
room, and C.R., B.H., and K.L. left to go to a bar.                                   B.H.

                                               3
                                                                    No.     2019AP1767-CR



testified that before they went to the bar that night Christen

said    "something         aggressive"    and    had    called      C.R.'s    mother      a

"piece of trash drunk."

       ¶7     Some point later in the night, C.R., B.H., and K.L.

returned to the apartment.                Another friend of the men, M.A.,

joined them after they returned.                 Christen opened the door for

M.A. and said, "Here's the asshole roommates you were looking

for . . . ."

       ¶8     The jury also heard that Christen, C.R., and M.A were

in an argument.            Christen had insulted C.R.'s mother, and M.A.

intervened.        Christen testified that M.A. pushed Christen with

his chest up against Christen's doorframe.                       Christen testified

that,    as   a   response      to   M.A.'s     intervention,        he   said,     "[he]

wasn't going to be a victim and [he] had a weapon and [he]

wasn't afraid to use it."             He testified that he then pointed to

his    handgun.        He    continued    his    testimony,       stating,     "I      just

turned      and   pointed     that   it   was    where    I   had    kept    it     on   my

nightstand and I said I feel intimidated.                     I'm into my bedroom,
which is small.            I have nowhere else to go.               I was presenting

the    weapon     as   a    deterrent."        Upon    Christen     pointing      to     the

handgun, the argument ended, and Christen closed his bedroom

door.

       ¶9     At some point, M.A. stopped in front of Christen's

room, and they exchanged words.                  M.A. testified that he knew

Christen was upset so he followed Christen to his room and said,
"hey, just take it easy, have fun with us."                         M.A. stated that

Christen responded by picking up his firearm and saying, "get
                                           4
                                                                     No.    2019AP1767-CR



out of here or I will shoot you."                   M.A. testified that he shut

the door and returned to the others.                   C.R. similarly testified

that he watched M.A. stop in front of Christen's room and saw a

"gun come up between [M.A.] and [Christen]."                        He confirmed that

M.A. shut the door, returned to the others, and said "[your]

fucking roommate just pulled a gun on me.                            What the fuck."

Christen characterized the incident differently.                       He stated that

after M.A. opened the door, he picked up his handgun, "held it

sideways towards the wall away from [M.A.]," and told M.A. to

leave, which M.A. did.

      ¶10    Christen      began      recording        the     situation          on     his

cellphone after this second interaction with M.A.                                The jury

viewed the video at trial; it began with Christen saying that

"[i]f someone comes through this door [he] will shoot them."                             He

further told M.A., who was standing in front of his door, that

M.A. "should get the fuck out of here."                         In response, M.A.

threatened to call 911.            Christen stated that he didn't "give a

fuck"      and   that    M.A.     needed       to    leave.          M.A.    responded,
"Seriously.      Be nice, be nice man, be nice."                Christen can later

be heard saying on the video the following:

      They're not listening; I've asked them to leave. I'm
      within my right.    I said go away, get away from my
      house, away from my room. They should leave it would
      just be smart for them.

      ¶11    Not long after that, Christen said that he was going

to   the    kitchen     with    his   handgun       because    he    did    not    "trust

anybody     in   this   house."       Christen       came     out    of    his    room    in
underwear displaying a handgun tucked in his waistband.                                  The

                                           5
                                                                         No.     2019AP1767-CR



video then becomes jostled.                  The testimony revealed that M.A.

disarmed him, and Christen returned to his room.                             C.R. testified

that   he     heard       Christen    cock    his      shotgun,         which       the    video

confirms.            K.L.    disassembled        the    handgun         and     placed       the

disassembled handgun in the cabinets.

       ¶12    After he returned to his room, Christen stopped the

recording on his phone and called 911.                       The 911 recording was

also played for the jury.               Christen told the 911 operator that

M.A. stole his handgun.              He also stated that "[i]f someone comes

through      [his]       door,   they're     getting     a   fucking         face     full    of

lead."       Over the course of the nearly 20-minute 911 phone call,

Christen       denied       threatening      M.A.        Further,            when    the     911

dispatcher asked Christen whether M.A. attacked him before he

left with his handgun, Christen said "not physically."

       ¶13    The police arrived in response to Christen's 911 call.

Christen's         two    roommates    and    their      two      friends        exited      the

apartment          and    reported    to     the    police        that        Christen       was

intoxicated and had threatened them with his firearms.                               Christen
remained in the apartment for approximately 30 minutes before

exiting       the    apartment       unarmed.          One   of        the     officers      who

interacted with Christen after he exited the apartment testified

that as he spoke to Christen he "observed an odor of intoxicants

coming from [Christen's] breath and mouth [and] his eyes [were]

glassy       and    bloodshot."         Other      members        of     law     enforcement

testified that Christen appeared "worked up" and "paranoid."




                                             6
                                                                         No.     2019AP1767-CR



    ¶14        The police arrested Christen and brought him to the

booking area of the jail.                While in the booking area, Christen

claimed he armed himself in self-defense.

    ¶15        On February 4, 2018, the circuit court found probable

cause that Christen did commit a crime.                          Two days later, the

State filed a criminal complaint in the circuit court charging

Christen       with    three     counts:       Count    1,   pointing      a     firearm     at

another,       contrary     to    Wis.     Stat.       § 941.20(1)(c),          a    Class    A

Misdemeanor; Count 2, operating or going armed with a firearm

while     intoxicated,          contrary       to     § 941.20(1)(b),           a   Class    A

Misdemeanor; and Count 3, disorderly conduct, contrary to Wis.

Stat. § 947.01(1), a Class B Misdemeanor.                           Christen made his

initial appearance the same day.

    ¶16        On March 21, 2018, Christen filed a motion to dismiss

Count     2,     operating       or    going        armed    with    a     firearm     while

intoxicated,          arguing    that     it    violated      his    Second         Amendment

right.         The circuit court held a hearing on this motion to

dismiss on July 13, 2018.                The court concluded that Wis. Stat.
§ 941.20(1)(b),          the     statute       that     Christen         challenged,        "is

focused        narrowly    enough        to     withstand      [the]       constitutional

challenge that's been raised" and denied Christen's motion.

    ¶17        On     October    17,    2018,       Christen's      jury       trial   began.

During the trial, the jury heard testimony from Christen, the

individuals in the apartment, and the officers who arrived on

the scene.          After both sides rested their arguments, the court
instructed the jury.


                                               7
                                                                      No.   2019AP1767-CR



       ¶18   As part of the jury instructions, the circuit court

read a self-defense instruction on each count.                              The circuit

court informed the jury that it could find Christen guilty of

operating or going armed with a firearm while intoxicated only

if     it     was        "satisfied        beyond        a   reasonable            doubt

that . . . [Christen]         did    not    act   lawfully       in     self-defense."

The parties then made closing arguments, and the court submitted

the case to the jury.

       ¶19   After deliberating, the jury returned a verdict of not

guilty on Count 1, pointing a firearm at another, and guilty on

Counts 2 and 3, operating or going armed with a firearm while

intoxicated       and   disorderly     conduct,      respectively.           Thus,   the

jury   concluded        affirmatively      that   the    State     proved     beyond   a

reasonable doubt that Christen did not operate or go armed with

a firearm nor engaged in disorderly conduct in self-defense.

The following day, the circuit court sentenced Christen to four

months in the Dane County jail for Count 2 and two months in the

Dane County jail for Count 3, to run concurrently.                          The circuit
court subsequently held the sentence in abeyance pending appeal.

       ¶20   On     September       13,     2019,       Christen        appealed     his

conviction of operating or going armed with a firearm while

intoxicated,        arguing     that       Wis.     Stat.    § 941.20(1)(b)          was

unconstitutional as applied to him.                  The State did not file a

response to this appeal.




                                            8
                                                                  No.        2019AP1767-CR



    ¶21     The     court       of    appeals4    affirmed      the     judgment         of

conviction.        Christen, No. 2019AP1767-CR, ¶1.                   The court of

appeals    determined          that   Christen   failed    to     develop       his    as-

applied challenge based on the facts of his particular case.

Id., ¶7.    The court of appeals held that this failure to apply

the law to his particular facts was "so complete that [the court

did] not need to address the standard of review or other points

referenced in his brief" and affirmed Christen's judgment of

conviction.       Id.

    ¶22     On April 16, 2020, Christen petitioned this court for

review; we granted his petition.


                               II.    STANDARD OF REVIEW

    ¶23     Christen         asks     us    to   review    whether       Wis.       Stat.

§ 941.20(1)(b)          is      unconstitutional      as     applied           to      him.

"Examining the constitutional application of a statute presents

a question of law that this court reviews independently of the

determinations          rendered      by   the   circuit   court        or     court    of

appeals."     State v. Roundtree, 2021 WI 1, ¶12, 395 Wis. 2d 94,

952 N.W.2d 765.

    ¶24     This        case     also      requires   us     to     determine           the

appropriate level of scrutiny to guide our analysis.                                "This

issue likewise presents a question of law that we determine

independently."         Id., ¶13.


    4  Because Christen was appealing a misdemeanor conviction,
one court of appeals judge, the Honorable Brian W. Blanchard,
heard his appeal. See Wis. Stat. § 752.31(2)(f), (3).

                                            9
                                                              No.   2019AP1767-CR



                                 III.   ANALYSIS

      ¶25    The Second Amendment to the United States Constitution

provides:     "A   well   regulated     Militia,    being    necessary   to   the

security of a free State, the right of the people to keep and

bear Arms, shall not be infringed."5           The right to keep and bear

arms is an individual "core" right protected and is a "right of

law abiding, responsible citizens to use arms in defense of

hearth and home."         Heller, 554 U.S. at 635.            However, "[l]ike

most rights, the right secured by the Second Amendment is not

unlimited."        Id. at 626.      Historically, "the right was not a

right to keep and carry any weapon whatsoever in any manner

whatsoever and for whatever purpose."                Id.     The Heller Court

explained:

      [N]othing in our opinion should be taken to cast doubt
      on longstanding prohibitions on the possession of
      firearms by felons and the mentally ill, or laws
      forbidding the carrying of firearms in sensitive
      places such as schools and government buildings, or
      laws imposing conditions and qualifications on the
      commercial sale of arms.

Id.   at    626-27.       The   Court   described    these    regulations     and

prohibitions as "presumptively lawful."              Id. at 627 n.26.         Two

years after Heller, the Court held that the Second Amendment was


      5Similarly, Article I, section 25 of the Wisconsin
Constitution provides: "The people have the right to keep and
bear arms for security, defense, hunting, recreation or any
other lawful purpose."    However, Christen exclusively focuses
his arguments on the Second Amendment, so we will exclusively
focus our analysis on the Second Amendment as well.         See
Roundtree, 394 Wis. 2d 94 (focusing exclusively on the Second
Amendment in a similar challenge).

                                        10
                                                                   No.     2019AP1767-CR



incorporated against the States.                 McDonald v. City of Chicago,

561    U.S.     742,   750    (2010).           This    means    that      the    Second

Amendment's protections "apply identically to the States and the

Federal Government."          Id. at 766 n.14.

       ¶26     Christen    was    convicted      of    possession     of    a    firearm

while intoxicated contrary to Wis. Stat. § 941.20(1)(b), which

provides that a person who "[o]perates or goes armed with a

firearm while he or she is under the influence of an intoxicant"

"is guilty of a Class A misdemeanor."

       ¶27     Wisconsin     Stat.     § 941.20(1)(b)       bars    the     use     of    a

firearm when the individual is intoxicated.                      This statute does

not completely dispossess a lawful firearm owner from ownership.

It    merely    limits     the     circumstances        under    which     the    lawful

firearm owner may use or carry the firearm, specifically while

intoxicated.           Further,       a   lawful       firearm     owner,       even     if

intoxicated, cannot be convicted under § 941.20(1)(b) if he or

she acts in self-defense.

       ¶28     Christen    argues      that     Wis.    Stat.    § 941.20(1)(b)          is
unconstitutional as applied to him because it burdens his Second

Amendment right to armed self-defense recognized in Heller.                              He

frames the issue in terms of whether the consumption of a legal

intoxicant voids the Second Amendment's guarantee of the right

to    carry    a   firearm       in   self-defense.         He    argues     that      his

possession of his firearms is within the scope of the Second

Amendment because he carried his firearms in his home for the
purpose of self-defense.              Specifically, Christen asserts that he

was armed in response to an ongoing situation in which he was
                                           11
                                                          No.     2019AP1767-CR



afraid he may need to resort to self-defense, despite the jury's

conclusion that he did not act in self-defense.                   He requests

that this court ignore the two-step approach that has become the

consensus     framework    for    analyzing   such       Second     Amendment

challenges6   and   that   this   court   applied   in    Roundtree.       394

Wis. 2d 94, ¶¶39-40.

     ¶29    While this two-step approach has been widely adopted,

courts are divided on which level of scrutiny to apply if a law

substantially burdens the core Second Amendment right.7              Christen

asserts that, if we continue to utilize the two-step approach,

we should apply strict scrutiny to his case because the right to

bear arms is fundamental and the statute burdens the core of the

Second Amendment.      He contends that Wis. Stat. § 941.20(1)(b)

cannot survive strict scrutiny review and that, even if this

court were to apply intermediate scrutiny, the law is still

unconstitutional as applied to him.

     6 See, e.g., Gould v. Morgan, 907 F.3d 659, 668 (1st Cir.
2018) (collecting cases that applied the two-step approach from
the Second, Third, Fourth, Fifth, Sixth, Seventh, Ninth, Tenth,
and D.C. Circuits); GeorgiaCarry.org, Inc. v. U.S. Army Corps of
Eng'rs, 788 F.3d 1318, 1322 (11th Cir. 2015) (applying the two-
step approach); see also State v. Weber, No. 2019-0544, 2020 WL
7635472, at ¶13 (Ohio Dec. 23, 2020) (same); People v. Burns, 79
N.E.3d 159, ¶38 (Ill. 2015) (same); Hertz v. Bennett, 751 S.E.2d
90, 93 (Ga. 2013) (same).
     7 Compare Mai v. United States, 952 F.3d 1106, 1115 (9th
Cir. 2020) (applying strict scrutiny to "laws that both
implicate a core Second Amendment right and place a substantial
burden on that right" while applying intermediate scrutiny in
any other context) cert. denied, No. 20-819, 2021 WL 1602649
(mem.) (U.S. Apr. 26, 2021), with Ezell v. City of Chicago, 651
F.3d 684, 708 (7th Cir. 2011) (applying intermediate scrutiny on
a sliding scale).

                                    12
                                                                     No.      2019AP1767-CR



      ¶30    We     begin     our       analysis      by    discussing          as-applied

challenges generally.              We then apply the established two-step

approach to Second Amendment challenges that we set forth and

applied     in    Roundtree,       to    Christen's     challenge        to   Wis.   Stat.

§ 941.20(1)(b).

                     A.     As-Applied Challenges Generally

      ¶31    As we have repeatedly stated, there is a distinction

between a facial and as-applied challenge.                         See, e.g., Waupaca

Cnty.   v.       K.E.K.,    2021    WI    9,    ¶¶14-15,     395    Wis. 2d 460,        954

N.W.2d 366.        "Under a facial challenge, the challenger must show

that the law cannot be enforced under any circumstances."                               Id.,

¶14   (quoting      Winnebago       Cnty.      v.   C.S.,   2020    WI    33,    ¶14,   391

Wis. 2d 35, 940 N.W.2d 875).

      ¶32    "In contrast, in an as-applied challenge, we assess

the merits of the challenge by considering the facts of the

particular case in front of us 'not hypothetical facts in other

situations.'"        Id., ¶15 (quoting League of Women Voters of Wis.

Educ. Network, Inc. v. Walker, 2014 WI 97, ¶13, 357 Wis. 2d 360,
851 N.W.2d 302).           As we recently explained in Roundtree:

      For an as-applied challenge to succeed, the challenger
      must demonstrate that the challenger's constitutional
      rights were actually violated.    If such a violation
      occurred, the operation of the law is void as to the
      facts presented for the party asserting the claim.
      We presume that the statute is constitutional, and the
      party raising a constitutional challenge must prove
      that the challenged statute has been applied in an
      unconstitutional manner beyond a reasonable doubt.

395 Wis. 2d 94, ¶18 (citations omitted).



                                               13
                                                                       No.     2019AP1767-CR


               B.    Wisconsin Stat. § 941.20(1)(b) Survives
                            Christen's Challenge.

       ¶33    Christen argues in his as-applied challenge that Wis.

Stat. § 941.20(1)(b) interfered with his fundamental right to

bear    firearms       in       self-defense,        which    the     Second     Amendment

guarantees to him.              Christen asserts that, despite his ingestion

of alcoholic intoxicants, he was carrying his firearms for self-

defense, ignoring that the jury concluded that he did not act in

self-defense.          As       this   is    an     as-applied     challenge,     he     must
demonstrate that under these facts, his constitutional rights

were    violated.              He   does     not    assert    that    the      statute      is

unconstitutional in all applications.
       ¶34    As     explained         in     Roundtree,       "[g]enerally,        Second

Amendment challenges require this court to undertake a two-step

approach."         395 Wis. 2d 94, ¶39.              Under this two-step approach,

"[w]e ask first 'whether the challenged law imposes a burden on

conduct      falling       within      the   scope     of    the    Second     Amendment's

guarantee.'"         Id. (quoting State v. Herrmann, 2015 WI App 97,

¶9, 366 Wis. 2d 312, 873 N.W.2d 257).                        "If the answer is no,
then the inquiry ends."                Id.    "If the first inquiry is answered

in the affirmative, then the court proceeds to inquire into 'the

strength of the government's justification for restricting or

regulating the exercise of Second Amendment rights.'"                             Id., ¶40

(quoting Herrmann, 366 Wis. 2d 312, ¶9).                      We conduct this second

inquiry      through       a    means-end         analysis   and     application       of    a

heightened         level       of   scrutiny.         See,    e.g.,    id.,      ¶¶38,      41




                                               14
                                                           No.     2019AP1767-CR



(applying intermediate scrutiny to a challenge to a felon-in-

possession law).

    ¶35   Christen raises a Second Amendment challenge arguing

that we should apply a "categorical approach" despite the fact

that we have adopted a two-step approach.         See id., ¶¶26-40.          We

continue to reject a categorical approach and apply the same

two-step approach we adopted in Roundtree.

          1.    Step one: Does Wis. Stat. § 941.20(1)(b)
               impose a burden on conduct falling within
                     the Second Amendment's scope?

    ¶36   The first step in the inquiry is to consider "whether

the regulated activity falls within the scope of the Second

Amendment."     Kanter v. Barr, 919 F.3d 437, 441 (7th Cir. 2019)

(quoted source omitted).       "This is a textual and historical

inquiry; if the government can establish that the challenged law

regulates activity falling outside the scope of the right as

originally     understood,   then    'the      regulated         activity    is

categorically unprotected, and the law is not subject to further

Second Amendment review.'"     Id. (quoted source omitted).              Thus,

we must determine whether the regulated activity here, operating

or going armed while intoxicated, falls outside the scope of the

Second Amendment as historically understood.               If it does fall

outside the scope, the inquiry ends, and the challenged statute

does not conflict with the Second Amendment.

    ¶37   We recognize that Wisconsin has a long tradition of

criminalizing    the   use   and    carrying     of    a    firearm      while
intoxicated.    § 3, ch. 329, Laws of 1883.           A similar tradition


                                    15
                                                                      No.     2019AP1767-CR



of laws regulating firearms and alcohol also existed in some

form at the time of the founding.                         See State v. Weber, No.

2019-0544,        2020   WL    7635472,        at   ¶103    (Ohio     Dec.    23,   2020)

(DeWine,     J.,     concurring          in    judgment)      (collecting        colonial

statutes     that        criminalize          the   use     of    a     firearm     while

intoxicated).        Such statutes continued to proliferate and expand

throughout the United States during the 19th and 20th centuries.

See id., at ¶20 (collecting statutes criminalizing the use or

carrying of a firearm while intoxicated enacted during the 19th

and 20th centuries).

      ¶38    While these statutes provide a relevant, perhaps even

persuasive backdrop that shows a long history of criminalizing

the   use    and    carrying       of    firearms     while      intoxicated,       it   is

debatable whether these statutes show that the use and carrying

of firearms in such circumstances is categorically unprotected.

Compare People v. Deroche, 829 N.W.2d 891, 896 (Mich. Ct. App.

2013) (concluding that the historical evidence demonstrates that

the use and carrying of a firearm while intoxicated was within
the scope of the Second Amendment) and Dissent, infra (same)

with Weber, 2020 WL 7635472, at ¶108 (DeWine, J., concurring in

judgment) (concluding that the historical evidence demonstrates

that the use and carrying of a firearm while intoxicated was

outside     the    scope      of   the   Second     Amendment)        and    Concurrence,

infra (same).

      ¶39    However, we need not resolve this case on step one
because, as we explain below, Christen's challenge fails under

step two.     As such, we assume, without deciding, that Wis. Stat.
                                              16
                                                                     No.     2019AP1767-CR



§ 941.20(1)(b) regulates conduct that falls within the scope of

the   Second      Amendment.8       See    Weber,      2020    WL   7635472,     at    ¶22

(assuming      step   one     is   answered         affirmatively     and    collecting

cases where the court assumed arguendo step one).

              2. Step two: Is Wis. Stat. § 941.20(1)(b)
          unconstitutional as applied to Christen based on the
                     appropriate means-end analysis?

      ¶40    In considering step two, Heller dictates that we apply

some form of heightened scrutiny, Heller, 554 U.S. at 628 n.27,

so we first must determine what level of heightened scrutiny to

apply to Christen's challenge.                 We then must apply that level of

scrutiny.

                              a.   Level of scrutiny

      ¶41    Christen and the State disagree as to the level of

scrutiny that we should employ in this case.                        It is clear that

we cannot use the rational basis level of scrutiny to review

statutes     that     are    alleged      to    burden    core      Second     Amendment

rights.     Id. ("If all that was required to overcome the right to

keep and bear arms was a rational basis, the Second Amendment

would be redundant with the separate constitutional prohibitions

on irrational laws, and would have no effect.").                            So, we must

determine     whether       intermediate       or    strict    scrutiny      applies    to

Christen's as-applied challenge.

      ¶42    In     Roundtree,      we     adopted       the     Seventh       Circuit's

approach from Ezell v. City of Chicago, 651 F.3d 684 (7th Cir.

      8We leave further analysis of step one for another case.
No inferences should be drawn from our assumption and preference
to decide these issues based upon our analysis in step two.

                                           17
                                                   No.    2019AP1767-CR



2011), which indicates that "the rigor of . . . judicial review

will depend on how close the law comes to the core of the Second

Amendment right and the severity of the law's burden on that

right."    Roundtree, 395 Wis. 2d 94, ¶¶26, 34 (quoting Ezell, 651

F.3d at 703).     "[T]he core right identified in Heller is 'the

right of a law-abiding, responsible citizen to possess and carry

a weapon for self-defense . . . .'"       Id., ¶35 (quoting United

States v. Chester, 628 F.3d 673, 683 (4th Cir. 2010)).          Because

Christen's    as-applied   challenge    argues   that    Wis.    Stat.

§ 941.20(1)(b) burdens this core right that Heller identified,

we do not need to conclusively determine the entire scope of the

Second Amendment to resolve this case.     See id., ¶36; Serv. Emp.

Int'l Union, Loc. 1 v. Vos, 2020 WI 67, ¶24, 393 Wis. 2d 38, 946

N.W.2d 35 ("We do not step out of our neutral role to develop or

construct arguments for parties; it is up to them to make their

case.").     Accordingly, this case requires us to determine how

close § 941.20(1)(b) comes to Christen's right to possess and

carry a weapon for self-defense and the severity of the burden
§ 941.20(1)(b) imposes on that right.

     i.    Wisconsin Stat. § 941.20(1)(b) does not strike at
                 the core of the Second Amendment.

    ¶43    Christen argues that Wis. Stat. § 941.20(1)(b) strikes

at the core of the Second Amendment.      He asserts that he has a

core fundamental Second Amendment right to possess and bear his

firearms in anticipation of the need for self-defense, whether

intoxicated or not, so as to necessitate the highest tier of
scrutiny——strict scrutiny.     While he does have the right to

                                18
                                                                  No.     2019AP1767-CR



"possess and carry weapons in case of confrontation," "the right

secured by the Second Amendment is not unlimited."                      Heller, 554

U.S. at 592, 626.           As such, we must consider how close to the

Second Amendment core right that § 941.20(1)(b) strikes.

       ¶44     Although     at   trial     Christen   successfully      raised9    the

issue of self-defense, the jury found beyond a reasonable doubt

that       Christen   did   not      act   in    self-defense.      Wisconsin      has

codified the privilege of self-defense.                  § 939.48(1) ("A person

is privileged to threaten or intentionally use force against

another for the purpose of preventing or terminating what the

person reasonably believes to be an unlawful interference with

his or her person by such other person.").                       This self-defense

privilege extends further in the context of the home where the

privilege may include the presumptive right to use deadly force.

See § 939.48(1m)(ar).             When a defendant successfully raises the

self-defense privilege, the State has the burden to disprove

self-defense beyond a reasonable doubt at trial.                    State v. Head,

2002 WI 99, ¶106, 255 Wis. 2d 194, 648 N.W.2d 413.                      If the State
cannot       prove    beyond     a   reasonable     doubt   at    trial     that   the

defendant did not act in self-defense, then the self-defense

privilege serves as "a defense to prosecution for any crime

based on that conduct."              § 939.45.




       "'Successfully' putting self-defense at issue means the
       9

defendant has satisfied the burden of production."    State v.
Austin, 2013 WI App 96, ¶12 n.5, 349 Wis. 2d 744, 836
N.W.2d 833.

                                            19
                                                                      No.     2019AP1767-CR



      ¶45         Throughout    his   brief,       Christen    continually        asserts

that he went armed for self-defense.                      However, the jury was

instructed on self-defense and concluded that Christen did not

act     in        self-defense.        As     Christen    raises       an     as-applied

challenge, his challenge must rest upon these facts.                             The jury

heard competing testimony and witnesses and was instructed to

consider whether Christen was armed in self-defense.                          Given that

the jury concluded that Christen did not act in self-defense, it

would        be     irreconcilable      to     conclude       that    his      right    to

self-defense was somehow infringed.                   See Head, 255 Wis. 2d 194,

¶106.10       As such, the facts of this case, upon which Christen

must rely for his as-applied challenge, are that he was not

operating or going armed with a firearm in self-defense.

      ¶46         Christen     also   seems    to    infer     that     his     consuming

intoxicants in his own home is a relevant fact that makes Wis.

Stat. § 941.20(1)(b) unconstitutional as applied to him.                                By

this assertion, he could mean various things.                         His argument is

less than cogent.            However, if he were to possess his firearm in
his home and not ingest any intoxicants, this statute would not

       Christen does not assert that the self-defense jury
      10

instruction was flawed.   Furthermore, Christen does not assert
that the scope of the self-defense jury instruction contradicts
the scope of self-defense that the Second Amendment protects.
As such, we will not develop this argument for him.   See Serv.
Emp. Int'l Union, Loc. 1 v. Vos, 2020 WI 67, ¶24, 393 Wis. 2d
38, 946 N.W.2d 35 ("We do not step out of our neutral role to
develop or construct arguments for parties; it is up to them to
make their case.").   Accordingly, we assume, without deciding,
that the scope of the self-defense jury instruction is
commensurate with the scope of self-defense that the Second
Amendment protects.

                                              20
                                                                   No.     2019AP1767-CR



be implicated.       If he were ingesting intoxicants, in his home,

and possessing his firearm, that is not prohibited under the

statute unless he reaches the point of intoxication.                       If he were

to possess his firearm in self-defense, even if intoxicated, he

would have a defense under Wis. Stat. § 939.48.                      Here, the jury

concluded    that       he   possessed          his   firearm,       while     he     was

intoxicated, and that he was not acting in self-defense.                              That

is in fact a violation of § 941.20(1)(b).

    ¶47     As a general rule, it is not illegal to possess a

firearm.      Similarly,       it     is     generally       not   illegal       to    be

intoxicated in one's own home.               Furthermore, the right to self-

defense is "most acute" in the home.                   Heller, 554 U.S. at 628.

However, Christen's assertion that the Second Amendment allows

him to possess a firearm in his own home even though he is at

the point of intoxication, regardless of whether he is acting in

self-defense, misses the mark.

    ¶48     Here, the jury had to conclude that Christen was not

merely consuming intoxicants in his own home——the jury had to
conclude    that    Christen    was    instead        intoxicated,       which      means

"under the influence of an intoxicant."                    "Under the influence of

an intoxicant" is a legal term in Wisconsin law that requires,

as the jury concluded, that "the defendant's ability to handle a

firearm was materially impaired because of the consumption of an

alcoholic beverage."         Wis. JI——Criminal 1321, at 1 (2019).                     For

the jury to find that someone was "under the influence," the
State must establish beyond a reasonable doubt that "the person

[had]   consumed    a    sufficient        amount     of   alcohol    to     cause    the
                                           21
                                                                           No.    2019AP1767-CR



person to be less able to exercise the clear judgment and steady

hand necessary to handle a firearm."                          Id. at 2.          Because the

jury here found Christen guilty of operating or going armed with

a firearm while intoxicated, the jury had to conclude that he

was intoxicated and "less able to exercise the clear judgment

and steady hand necessary to handle a firearm."                            Id.

      ¶49    Moreover,       this       case        does     not     present      a     factual

scenario wherein a person was drinking intoxicants in his or her

own home, alone, and possessing a gun.                           The facts of this as-

applied challenge indeed reflect that Christen was not merely in

his   home    ingesting       alcoholic             beverages      and     possessing      his

firearm.     The facts of this case are that Christen was in a

shared apartment with his two cohabitants and two other guests.

The   circumstances         were    such       that        the     jury    concluded      that

Christen was disorderly, and that he operated or went armed with

a firearm while he was intoxicated and that he was not acting in

self-defense.

      ¶50    Consequently,         we    are    not        persuaded      that    Wis.    Stat.
§ 941.20(1)(b)       strikes       at    Christen's          fundamental         core    Second

Amendment right to possess or carry a weapon for self-defense,

pursuant     to    the   Second         Amendment.            This       militates      against

applying strict scrutiny.

       ii.        Wisconsin Stat. § 941.20(1)(b) does not impose
                     a severe burden on Christen's core
                           Second Amendment right.

      ¶51    Furthermore,      Wis.        Stat.       § 941.20(1)(b)            has    limited
application.          The    statute       does        not       strip    the    intoxicated


                                               22
                                                                         No.    2019AP1767-CR



individual of the right to self-defense——the statute does not

strip       firearm    owners      of     the    right    to     own   and     possess     the

firearm.       Section 941.20(1)(b) also does not prohibit a firearm

from    being    in    a    home     or    provide       that    the   gun     be   rendered

inoperable if someone in the home is intoxicated.                               Rather, it

limits the circumstances under which the lawful firearm owner

may use or carry the firearm, specifically while intoxicated.

But this restriction is even more limited, as it does not apply

when the intoxicated individual uses or carries the firearm in

self-defense.              Section      941.20(1)(b)        sets       forth    a     limited

restriction that imposes a slight burden on the core right of

the    Second    Amendment.             See     Weber,    2020    WL   7635472,       at   ¶30

(concluding that the burden on Second Amendment rights by an

intoxicated use of a firearm statute was "very slight").                              Such a

slight      burden    counsels       us    to    apply    intermediate         scrutiny     to

Christen's challenge as well.11

       ¶52     Because Wis. Stat. § 941.20(1)(b) does not strike at

the    core    right    of    the       Second       Amendment,    due    to    the    jury's
determination that Christen did not act in self-defense, and any

       We
       11   note  that   numerous  other  courts   have  applied
intermediate scrutiny in challenges to regulations on firearms
far more restrictive than the restriction that Wis. Stat.
§ 941.20(1)(b) may impose. See, e.g., Roundtree, 395 Wis. 2d 94
(applying intermediate scrutiny to a complete prohibition on
firearm possession by convicted felons); Stimmel v. Sessions,
879 F.3d 198, 206 (6th Cir. 2018) (applying intermediate
scrutiny to a complete prohibition on firearm possession by
individuals previously convicted of a misdemeanor crime of
domestic violence); Mai, 952 F.3d at 1115 (applying intermediate
scrutiny to a complete prohibition on firearm possession by
mentally ill individuals).

                                                23
                                                              No.      2019AP1767-CR



burden it does impose on that core right is slight in this case,

we   conclude        that    Christen's         as-applied        challenge      to

§ 941.20(1)(b)       requires     the        application     of     intermediate

scrutiny.12

               b.    Application of intermediate scrutiny

     ¶53   "Pursuant to an intermediate scrutiny analysis, we ask

whether    a   law    is    substantially       related     to    an     important

governmental objective."        Roundtree, 395 Wis. 2d 94, ¶28.

     ¶54   "[W]e      recognize     public        safety      generally,        and

preventing gun violence specifically, as important governmental

objectives.      Indeed,    '[p]ublic        safety   and   the   protection     of

human life is a state interest of the highest order.'"                    Id., ¶43

(quoting State v. Miller, 196 Wis. 2d 238, 249, 538 N.W.2d 573

(Ct. App. 1995)) (citations omitted).                 Even more relevant to

this case, the State has a legitimate interest "in protecting

people from harm from the combination of firearms and alcohol."

Weber, 2020 WL 7635472, at ¶32; see also People v. Wilder, 861

N.W.2d 645, 653 (Mich. Ct. App. 2014) ("The extreme danger posed


     12 The determination that intermediate scrutiny is the
appropriate level of scrutiny is consistent with other courts
that   have   addressed   a   statute   similar to  Wis.    Stat.
§ 941.20(1)(b).    See, e.g., Weber, 2020 WL 7635472, at ¶31;
People v. Deroche, 829 N.W.2d 891, 897 (Mich. Ct. App. 2013).
Our conclusion does not, however, exclude the possibility that
another level of scrutiny could apply to a different statute or
under different facts.      See Heller, 554 U.S. at 628 n.27
(leaving open the question of the appropriate level of
heightened scrutiny); United States v. Marzzarella, 614 F.3d 85,
96 (3d Cir. 2010) (noting that strict scrutiny may apply to a
Second   Amendment   challenge   depending   on the   facts   and
circumstances of the challenge).

                                        24
                                                              No.     2019AP1767-CR



by a drunken person with a gun is real and cannot be over

emphasized.").

      ¶55    Christen argues that Wis. Stat. § 941.20(1)(b) is not

substantially related to these important governmental interests

because the statute criminalizes going armed while intoxicated

which does not impact public safety.                  Specifically, he asserts

that the statute "does not require the defendant [to] pull the

trigger, or cause injury of any sort, or even create a dangerous

situation     for     another."       Beyond     these     general    arguments,

Christen explains that he was not engaged in any unlawful or

uncommon behaviors.         Rather, "he merely had a few drinks over

the course of an evening" and was defending himself, despite the

jury's conclusion that he did not act in self-defense.                   As such,

he claims that, based on the facts of his case, § 941.20(1)(b)

is   not    substantially       related    to   the    important     governmental

objectives identified.

      ¶56    We     disagree.      Wisconsin      Stat.     § 941.20(1)(b)      is

substantially related to the important interest of "protecting
people from harm from the combination of firearms and alcohol."

Weber, 2020 WL 7635472, at ¶32.

      ¶57    The statute criminalizes operating or going armed with

a firearm only while the individual is "under the influence of

an intoxicant."        Wis. Stat. § 941.20(1)(b).           The phrase "under

the influence of an intoxicant" is satisfied only when "the

defendant's ability to handle a firearm was materially impaired
because of consumption of an alcoholic beverage."                      Wis. JI——

Criminal 1321, at 1 (2019).               As the Ohio Supreme Court aptly
                                          25
                                                                      No.    2019AP1767-CR



explained, "[w]hen an intoxicated person carries or uses a gun,

either at home or outside the home, the impairment of cognitive

functions and motor skills can result in harm to anyone around

the    intoxicated          person   and   even    to    the       intoxicated    person

himself or herself."             Weber, 2020 WL 7635472, at ¶33.                 Even in

the event that the firearm is unloaded, there is still a danger

that the individual will harm the public.                          See id., at ¶¶43-44

(explaining the danger that an unloaded firearm may cause in the

hands        of       an     intoxicated        individual).                Accordingly,

§ 941.20(1)(b) furthers the important governmental interest of

protecting the public.

       ¶58     The State points to cases from foreign jurisdictions

to    support     its       argument   that     Wis.    Stat.       § 941.20(1)(b)      is

substantially related to public safety.                      Of those cases, we find

State v. Weber from Ohio the most persuasive.13                             As the Ohio

Supreme       Court    recognized,     "[r]esearch       shows       that   'people     who

abuse       alcohol    or    illicit   drugs    are     at    an    increased    risk   of

committing acts of violence.'"                    Id., ¶36 (quoting Webster &
Vernick,       Keeping      Firearms   from     Drug    and    Alcohol      Abusers,     15


       Although the State cites to the Court of Appeals of
       13

Ohio's decision in Weber, the Ohio Supreme Court subsequently
reviewed the Court of Appeals of Ohio's decision.     Weber, 2020
WL 7635472, at ¶1.      The Ohio Supreme Court's decision was
announced after briefing was completed in this case.     As such,
we look to the analysis and reasoning of the Ohio Supreme Court
because the data in that case are general and assist our inquiry
in this case.      Cf. Roundtree, 395 Wis. 2d 94, ¶50 (citing
studies from Kanter v. Barr, 919 F.3d 437, 449 (7th Cir. 2019),
to support its conclusion that the statute at issue was
substantially related to an important governmental interest).

                                           26
                                                                      No.     2019AP1767-CR



Injury Prevention 425 (2009)).14               Beyond even a general risk of

violence, "[s]tudies show that there is a strong correlation

between     heavy    drinking      and    self-inflicted         injury,        including

suicide, from a firearm."                Id. (citing Branas, Han & Wiebe,

Alcohol Use and Firearm Violence, 38 Epidemiologic Reviews 32,

36   (2016)).        Horrifically,       "[f]or    men,   deaths        from     alcohol-

related firearm violence equal those from alcohol-related motor

vehicle crashes."           Id. (quoting Garen Wintemute, Alcohol Misuse,

Firearm Violence Perpetration, and Public Policy in the United

States, 79 Preventive Medicine 15 (2015)).                   These data support a

substantial relationship between intoxicated use of firearms and

public safety, preventing gun violence, and the protection of

human life.

      ¶59    Our     case    law    provides      examples       of     the     dangerous

combination     of    alcohol      and   firearms.        See,    e.g.,        Larson   v.


      14   The Ohio Supreme Court expounded on this statement:

      The victims of such violence are often a gun owner's
      family members or the gun owner himself. For example,
      "[d]rug and alcohol use by domestic abusers has been
      strongly linked with the perpetration of fatal and
      non-fatal domestic violence."      [Webster & Vernick,
      Keeping Firearms from Drug and Alcohol Abusers, 15
      Injury Prevention 425 (2009).]       "[A]n overwhelming
      proportion   (70%)   of   [intimate-partner]    homicide
      perpetrators were under the influence of substances
      when the crime occurred, . . . and the use of alcohol
      is a strong predictor of intimate terrorism of women."
      Darryl   W.   Roberts,   Intimate    Partner   Homicide:
      Relationships    to    Alcohol    and    Firearms,    25
      J.Contemp.Crim.Just. 67, 70 (2009).

Weber, 2020 WL 7635472, at ¶36.

                                          27
                                                                           No.      2019AP1767-CR



State, 86 Wis. 2d 187, 271 N.W.2d 647 (1978) (addressing a case

of homicide while intoxicated); Jones v. State, 70 Wis. 2d 41,

233     N.W.2d 430           (1975)        (same);     State     v.        Witkowski,          143

Wis. 2d 216, 420 N.W.2d 420 (Ct. App. 1988) (addressing a case

of     armed      robbery          while     the     defendant        "appeared          to    be

intoxicated").

       ¶60     Therefore,           the     State     has    important           governmental

interests in public safety, preventing gun violence, protecting

human life, and protecting people from the harm the combination

of firearms and alcohol causes.                     The means the legislature chose

to      further            these         important      objectives,              Wis.       Stat.

§ 941.20(1)(b),             is     substantially       related      to        the     important

governmental          objectives.             Indeed,       "[i]t     is      difficult         to

understand how the government could have attempted to further

that    interest       in    any     other    viable    manner."           Weber,       2002    WL

7635472, at ¶39.

       ¶61     The    specific        facts    of    Christen's       case       do   not     cast

doubt upon this conclusion.                    As we discussed above, the jury
rejected Christen's claim that he was acting in self-defense.

Christen does not supply or allege any other facts that would

call    into      question         the    constitutionality         of     the      statute    as

applied      to      him.          The     specific     facts    of      Christen's           case

demonstrate          why     Wis.     Stat.    § 941.20(1)(b)            is      substantially

related to public safety and preventing gun violence.                                   The jury

found that Christen was so intoxicated that he was "less able to
exercise the clear judgment and steady hand necessary to handle

a firearm."          See Wis. JI——Criminal 1321, at 2 (2019).                           Christen
                                               28
                                                               No.     2019AP1767-CR



threatened his roommates and their guests numerous times.                       As he

stated on the 911 call, "[i]f someone comes through [his] door,

they're getting a fucking face full of lead."                  The studies and

data noted above demonstrate that there was a real risk that the

combination of Christen's intoxication and his firearms would

cause harm to those around him.             Thus, the facts of this case

demonstrate      why   § 941.20(1)(b)       is    substantially       related      to

public safety, preventing gun violence, protecting human life,

and protecting people from the harm the combination of firearms

and alcohol causes.

    ¶62     Accordingly,     we    conclude      that    Christen's    as-applied

challenge to Wis. Stat. § 941.20(1)(b) fails.


                              IV.     CONCLUSION

    ¶63     As   to    Christen's   as-applied      challenge,        we   conclude

Wis. Stat. § 941.20(1)(b) does not strike at the core right of

the Second Amendment because he did not act in self-defense.

Moreover,   we    conclude   that     § 941.20(1)(b)        does     not   severely

burden    his    Second   Amendment    right.           Accordingly,       we   apply

intermediate      scrutiny    to     Christen's         as-applied     challenge.

Because § 941.20(1)(b) is substantially related to the important

government objective of protecting public safety, it survives

intermediate scrutiny as applied to Christen.

    ¶64     Accordingly,     we    conclude      that    Christen's    as-applied

challenge to Wis. Stat. § 941.20(1)(b) fails.                      Therefore, we

affirm.



                                       29
                                                          No.   2019AP1767-CR



    By   the   Court.—The   decision   of   the   court    of   appeals   is

affirmed.




                                  30
                                                                        No.    2019AP1767-CR.bh


       ¶65    BRIAN      HAGEDORN,         J.        (concurring).                  The     Second

Amendment       to     the    United       States      Constitution            protects       the

individual right to keep and bear arms.                            This right is broad,

but it does not always prohibit the state from taking focused,

prophylactic measures to protect against gun-related violence.

Earlier this term, I concluded in dissent that the state did not

meet   its    burden     to     prove      a   substantial          relationship          between

dispossessing a felon convicted of failing to pay child support

for 180 days and preventing gun-related violence.                                  See State v.

Roundtree, 2021 WI 1, ¶¶105-71, 395 Wis. 2d 94, 952 N.W.2d 765

(Hagedorn,       J.,     dissenting).                This        case   provides           another

opportunity for this court to explore the contours of the rights

protected by the Second Amendment.                         The court concludes——and I

agree——that       Mitchell         Christen's        conviction         for    operating        or

going armed with a firearm while intoxicated does not violate

the    Second    Amendment.            However,       in     my    view,      the    majority's

analysis is insufficiently rooted in the original public meaning

of the Second Amendment.               Therefore, I reach the same underlying
conclusion,       but    rest       instead     on     the       history      of    the    Second

Amendment       right    as    understood           when    adopted      and       incorporated

against the states.



                                      I.   BACKGROUND

       ¶66    Christen's           conviction       stems        from   events       that     took

place during the early-morning hours of February 3, 2018, in a

Madison      apartment        he    shared      with       two    roommates.              Christen
estimated that, over the course of the evening, he consumed four

                                                1
                                                                       No.    2019AP1767-CR.bh


beers and one shot.            After returning to his apartment, Christen

argued    with    one    of    his    roommates      and    one    of        his    roommate's

friends.     At one point, Christen, who was in his bedroom, picked

up a gun and "held it sideways towards the wall away from" his

roommate's       friend,      prompting      the     friend       to       shut     Christen's

bedroom door.

      ¶67    After that exchange, Christen began recording a video

with his cell phone.                He announced that he was going to the

kitchen and bringing a gun with him because he did not "trust

anybody in this house."              Christen emerged from his bedroom with

a handgun tucked into his waistband and went to the kitchen.

The   friend     Christen       previously        threatened       disarmed           him    and

another friend disassembled the gun.                     Christen retreated to his

bedroom, where he retrieved a shotgun and cocked it.                                 From his

bedroom, Christen dialed 911 to report a stolen firearm; police

responded, and Christen was arrested.                       The responding officer

noted that Christen bore several indicators of intoxication.

      ¶68    Christen         was    charged     with      pointing          a     firearm   at
another,     operating         or    going       armed     with        a     firearm     while

intoxicated, and disorderly conduct.                     Christen moved the circuit

court1 to dismiss the second charge, arguing that a conviction

under     Wis.   Stat.     § 941.20(1)(b)          (2017-18)2      would          violate    his

right to bear arms within his home.                       The circuit court denied



      1The Honorable Nicholas J. McNamara of the Dane County
Circuit Court presided.
      2All subsequent references to the Wisconsin Statutes are to
the 2017-18 version.

                                             2
                                                                     No.    2019AP1767-CR.bh


that motion, and a jury convicted him of disorderly conduct and

operating or going armed with a firearm while intoxicated under

§ 941.20(1)(b).      Christen appealed the circuit court's denial of

his motion to dismiss, which the court of appeals affirmed.

State v. Christen, No. 2019AP1767-CR, unpublished slip op. (Wis.

Ct. App. Mar. 17, 2020).              This court granted Christen's petition

for review.



                                  II.    DISCUSSION

    ¶69        Wisconsin Stat. § 941.20(1)(b) provides that a person

who "[o]perates or goes armed with a firearm while he or she is

under the influence of an intoxicant" is guilty of a Class A

misdemeanor.        Put    simply,       § 941.20(1)(b)             criminalizes        armed

intoxication.       Christen challenges the constitutionality of this

provision as applied to him.             Therefore, we look to the specific

facts of his case, not to hypothetical or different facts.                                See

State     v.    Hamdan,    2003       WI 113,         ¶43,    264    Wis. 2d 433,         665

N.W.2d 785.         When     analyzing           an    as-applied          challenge,     it
generally does not matter whether the statute might have some

applications      that     are    contrary        to    the    Constitution        if    the

defendant's own conviction lacks a constitutional defect.                                See

State v. Wood, 2010 WI 17, ¶13, 323 Wis. 2d 321, 780 N.W.2d 63.

An as-applied challenge therefore attacks the application of the

statute——a      conviction       in   this       case——rather        than    the   statute

itself.    See Serv. Emps. Int'l Union, Loc. 1 v. Vos, 2020 WI 67,

¶37, 393 Wis. 2d 38, 946 N.W.2d 35.



                                             3
                                                                 No.    2019AP1767-CR.bh


      ¶70    In my dissenting opinion in Roundtree, 395 Wis. 2d 94,

¶¶105-71     (Hagedorn,     J.,       dissenting),       I     explained      that    the

original public meaning of the Second Amendment should guide the

constitutional analysis, and why the historical record is of

particular import to this inquiry.                I begin with a brief summary

of   these   principles,       then    review     the    historical      record,      and

finally, apply this to the facts of Christen's case.



                     A.    Principles of Interpretation

      ¶71    Under our Constitution, the people declared that the

government    has     no   power      to    regulate     in    certain     areas,      and

therefore it may not criminalize conduct in those areas.                               See

Cohen v. California, 403 U.S. 15, 18-19 (1971); Roundtree, 395

Wis. 2d 94,    ¶109    (Hagedorn,          J.,   dissenting).          Many   of     these

limits are found in the federal Constitution's Bill of Rights——

among them, the Second Amendment's protection of the right "to

keep and bear Arms."         U.S. Const. amend. II; McDonald v. City of

Chicago, 561 U.S. 742, 791 (2010).
      ¶72    The     primary      interpretive          tool    in     constitutional

analysis is the constitutional text, informed by its context and

structure.     District of Columbia v. Heller, 554 U.S. 570, 576-77

(2008); Vos, 393 Wis. 2d 38, ¶28.                The Second Amendment says, "A

well regulated Militia, being necessary to the security of a

free State, the right of the people to keep and bear Arms, shall

not be infringed."         U.S. Const. amend. II.              The text's reference

to   "the    right    of    the    people"       recognizes       that     the     Second
Amendment "codified a pre-existing right" to keep and bear arms,

                                            4
                                                                     No.    2019AP1767-CR.bh


one already held by the people when the Second Amendment was

adopted.      Heller,       554     U.S. at      592.         The     Second       Amendment

therefore    referenced       a     right   with     a    preexisting             scope     and

substance, and gave it protection in our fundamental law.                             Id.

      ¶73   The   scope      and    substance      of     a    constitutional             right

articulated    in     the    text    may    be    informed          by     the    historical

record.     Vos, 393 Wis. 2d 38, ¶28 n.10.                In the Second Amendment

context, it is not immediately apparent, more than two centuries

removed from its enactment, precisely what fell within the full

reach of "the right of the people to keep and bear Arms," nor

whether and when the government may enact laws touching upon

firearm      possession,           carrying,       and         use.               Young      v.

State,        F.3d       , 2021 WL 1114180, at *13 (9th Cir. 2021) (en

banc);      Roundtree,       395      Wis. 2d 94,         ¶122           (Hagedorn,         J.,

dissenting).      Nevertheless, by looking to the historical record,

"we   can   discern    the    principal         themes"       that       inform    what     the

public understood the provision to mean when it was adopted.

Young,         F.3d         , at *13; Roundtree, 395 Wis. 2d 94, ¶114
(Hagedorn,    J.,     dissenting).          "The     meaning          of    the     text     as

enlightened by the historical record is no less binding because

the historical inquiry is still directed toward discovering what

the words were understood to convey when written."                                Roundtree,

395 Wis. 2d 94, ¶114 (Hagedorn, J., dissenting).                           Therefore, our

task in this case is to study the historical record to learn

whether the right protected by the Second Amendment protects

armed intoxication.



                                            5
                                                                  No.     2019AP1767-CR.bh


                               B.    Armed Intoxication

      ¶74     The    Second         Amendment        protects    the      longstanding,

natural     right         to   self-defense,           but   even       as      originally

understood, this core right was not unlimited in scope; some

regulation was permitted.               Heller, 554 U.S. at 595; Roundtree,

395 Wis. 2d 94, ¶¶125, 129 (Hagedorn, J., dissenting).                           When the

Second Amendment was adopted, and later incorporated against the

states,3 laws restricting the right to keep and bear arms were

rare, but did exist.            See McDonald, 561 U.S. at 770-77.                     "Those

that existed were largely aimed at persons or classes of people

who   might    violently        take   up       arms   against   the      government     in

rebellion, or at persons who posed a more immediate danger to

the public."             Roundtree, 395 Wis. 2d 94, ¶129 (Hagedorn, J.,

dissenting).

      ¶75     It     appears        that        no     jurisdiction       had     a     law

criminalizing armed intoxication on its books when the Second

Amendment          was      adopted        in        1791.          See      State       v.

Weber,         N.E.3d          , ¶85, 2020 WL 7635472 (Ohio 2020) (DeWine,
J., concurring) ("It seems clear that laws identical to R.C.

      3"Constitutional rights are enshrined with the scope they
were understood to have when the people adopted them." District
of Columbia v. Heller, 554 U.S. 570, 634-35 (2008). The Second
Amendment was ratified in 1791, but when analyzing the Second
Amendment's meaning as incorporated against the states under the
Fourteenth Amendment, "the focus of the original-meaning inquiry
is carried forward in time; the Second Amendment's scope as a
limitation on the States depends on how the right was understood
when the Fourteenth Amendment was ratified."   Ezell v. City of
Chicago, 651 F.3d 684, 702 (7th Cir. 2011) (citing McDonald v.
City of Chicago, 561 U.S. 742, 770-77 (2010)).    Therefore, our
study of the Second Amendment's historical record includes both
the Founding and Reconstruction Eras.

                                                6
                                                              No.       2019AP1767-CR.bh


2923.15 [criminalizing armed intoxication] did not exist at the

time       of   the    founding.").         However,    the   historical            record

suggests states could permissibly curtail the reckless handling

of     firearms        and     recognized       the    aggravating           nature    of

intoxication, particularly when paired with weapons.

       ¶76      One set of laws along these lines prohibited firing a

gun under circumstances where doing so would be reckless.                               A

1655       Virginia     law    required     anyone    who   fired       a    gun    while

intoxicated to forfeit 100 pounds of tobacco.4                      A New York law

from the same era prohibited firing guns on New Year's and May

Days, recognizing the "deplorable accidents such as wounding"

caused by the drunken handling of weapons on those days.5                           A 1774

Pennsylvania          law    similarly    prohibited    firing      a       gun    without

reason around New Year's.6               And a 1785 New York law did the same

for "the eve of the last day of December, and the first and

second days of January."7

       ¶77      In addition, stretching back to 1840, states have in

various ways forbidden the reckless brandishing of a weapon when




       4   Act of March 10, 1655, 1655 Va. Laws 401-02.

       Ordinance of The Director General and Council of New
       5

Netherland to Prevent Firing Of Guns, Planting May Poles and
Other Irregularities Within This Province, 1665 N.Y. Laws 205.

      An Act to Suppress the Disorderly Practice of Firing Guns,
       6

etc., on the Times Therein Mentioned, 1759-1776 Pa. Acts 421,
§ 1.

       An Act to Prevent the Firing of Guns and other Fire Arms
       7

within this State on Certain Days Therein Mentioned, 1784-1785
N.Y. Laws 152.

                                            7
                                                    No.    2019AP1767-CR.bh


not   necessary   for   self-defense.   An   1840    Mississippi       law

provided:

      If any person having or carrying any dirk, dirk knife,
      Bowie knife, sword, sword cane, or other deadly
      weapon, shall, in the presence of three or more
      persons, exhibit the same in a rude, angry and
      threatening manner, not in necessary self-defense, or
      shall in any manner unlawfully use the same in any
      fight or quarrel, the person or persons so offending,
      upon conviction thereof in the circuit or criminal
      court of the proper county, shall be fined in a sum
      not exceeding five hundred dollars, and be imprisoned
      not exceeding three months.[8]
An 1854 Washington law followed suit, making it a crime to "in a

rude, angry, or threatening manner, in a crowd of two or more

persons, exhibit any pistol, bowie knife, or other dangerous

weapon."9   And an 1855 California law similarly made it illegal

to "draw or exhibit any of said deadly weapons in a rude, angry

and threatening manner, not in necessary self-defense . . . in

any fight or quarrel."10    During the 1860s and 70s, several more

states adopted similar laws criminalizing brandishing a weapon

when not necessary for self-defense, including:           Idaho in 1864,




      8Volney Erskine Howard, The Statutes of the State of
Mississippi   of  a   Public and  General   Nature,  with  the
Constitutions of the United States and of this State:   And an
Appendix Containing Acts of Congress Affecting Land Titles,
Naturalization, and a Manual for Clerks, Sheriffs and Justices
of the Peace 676 (1840).
      9An Act Relative to Crimes and Punishments, and Proceedings
in Criminal Cases, 1854 Wash. Sess. Law 80, ch. 2, § 30.

       William H.R. Wood, Digest of the Laws of California:
      10

Containing All Laws of a General Character Which were in Force
on the First Day of January, 1858 334 (1861).
                                  8
                                                               No.   2019AP1767-CR.bh


Texas in 1866, Arizona in 1867, Arkansas in 1868, Nevada in

1873, and Indiana in 1875.11

     ¶78   It   is   also      clear   that   founding-era       governments      had

broad power to regulate intoxication, even when doing so might

impinge    on   certain        fundamental      rights.        One     early    Ohio

territorial     statute     provided     that     if    "any   person     by    being

intoxicated,     shall    be    found    making    or     exciting     any     noise,

contention or disturbance, at any tavern, court, election, or

other meeting" that person could be fined or imprisoned until

"such court, election or meeting is over."12                    Another law, an

1811 Maryland statute, forbade selling "spirituous or fermented

liquors" on election days.             Cearfoss v. State, 42 Md. 403, 406

(1875).    "Simply because the right to vote and the right to

assemble were considered fundamental rights did not mean that



     11An Act Concerning Crimes and Punishments, 1864 Id. Sess.
Laws 304, § 40; George Washington Paschal, 2 A Digest of the
Laws of Texas: Containing Laws in Force, and the Repealed Laws
on Which Rights Rest 1321 (1873); An Act to Prevent the Improper
Use of Deadly Weapons and the Indiscriminate Use of Fire Arms in
the Towns and Villages of the Territory, 1867 Ariz. Sess. Laws
21-22, § 1; 1868 Ark. Acts 218, §§ 12-13; An Act to Amend an Act
Entitled "An Act Concerning Crimes and Punishments," 1873 Nev.
Stat. 118, ch. 62, § 1; An Act Defining Certain Misdemeanors,
and Prescribing Penalties Therefore, 1875 Ind. Acts 62, § 1.

     These and other relevant laws can be accessed via the
Repository of Historical Gun Laws at the Duke Center for
Firearms Law.    https://firearmslaw.duke.edu/repository/search-
the-repository/.
     12Salmon P. Chase, Statutes of Ohio and of the Northwestern
Territory, Adopted or Enacted from 1788 to 1833 Inclusive:
Together with the Ordinance of 1787; the Constitutions of Ohio
and of the United States, and Various Public Instruments and
Acts of Congress 503 (1833).

                                         9
                                                                     No.   2019AP1767-CR.bh


the government could not restrain someone from exercising those

rights while they were intoxicated."                      Weber,              N.E.3d       ,

¶107    (DeWine,    J.,    concurring).           So    too,    it    seems,    with     the

fundamental right protected under the Second Amendment.

       ¶79   The    Reconstruction          Era     presents         the    most     direct

evidence     that       laws     prohibiting           armed         intoxication        are

permissible under the Second Amendment.                    In 1868, the same year

the    Fourteenth       Amendment     was        ratified,      Kansas      adopted      the

following law:

       Any person who is not engaged in any legitimate
       business,   any   person   under   the   influence   of
       intoxicating drink, and any person who has ever borne
       arms against the government of the United States, who
       shall be found within the limits of this state
       carrying on his person a pistol, bowie-knife, dirk, or
       other deadly weapon, shall be subject to arrest upon
       charge of misdemeanor, and upon conviction shall be
       fined a sum not exceeding one hundred dollars, or by
       imprisonment in the county jail not exceeding three
       months, or both, at the discretion of the court.[13]
This law prohibits carrying a firearm while "under the influence

of intoxicating drink"——precisely the conduct criminalized under

Wis. Stat. § 941.20(1)(b).            The temporal connection between this

prohibition on armed intoxication and the Fourteenth Amendment's

ratification       is   strong    evidence         that   the        Second    Amendment,

particularly       as     incorporated       against       the       states,       was   not

originally    understood         to   preclude         states    from      criminalizing

armed intoxication.

       ¶80   An 1878 Mississippi law is also insightful:



       2 General Statutes of the State of Kansas 353 (1897)
       13

(emphasis added).

                                            10
                                                                    No.     2019AP1767-CR.bh

      It shall not be lawful for any person to sell to any
      minor or person intoxicated, knowing him to be a minor
      or in a state of intoxication, any weapon of the kind
      or description in the first section of this Act
      described [which included pistols], or any pistol
      cartridge, on any conviction shall be punished by a
      fine not exceeding two hundred dollars, and if the
      fine and costs are not paid, be condemned to hard
      labor under the direction of the board of supervisors
      or of the court, not exceeding six months.[14]
This law attempted to limit the reckless handling of firearms by

forbidding     the    sale    of        firearms       to    minors    or     intoxicated

individuals.         If    states       could      criminalize        selling     arms    to

intoxicated individuals, the same rationale would support the

conclusion     that        states        could      also      temporarily         prohibit

intoxicated individuals from handling guns.

      ¶81    Viewing this evidence as a whole, the right to keep

and   bear   arms    has    never       prevented      governments        from    enacting

reasonable     regulations         to    curtail       the    reckless       handling     of

firearms, such as prohibitions on firing in a crowded area or

brandishing a firearm in ways dangerous to others and not in

self-defense.         And    the    unique         danger     of    intoxication         when

combined     with     potentially             deadly        force     has     long     been
acknowledged.         Moreover,         the     founding-era        historical       record

suggests, and the reconstruction-era evidence confirms, that one

way   the    government      could       curtail       the    reckless       handling     of

firearms was by criminalizing armed intoxication.                           Therefore, at

least as a general matter, laws forbidding armed intoxication do

not violate the Second Amendment right to keep and bear arms.



       An Act to Prevent the Carrying of Concealed Weapons and
      14

for Other Purposes, 1878 Miss. Laws 175, § 2.

                                              11
                                                                No.   2019AP1767-CR.bh


     ¶82       In   view     of    this   historical     evidence,      we   need   not

employ an additional implementing doctrine such as intermediate

or   strict         scrutiny        to    conclude      that    the      Wis.   Stat.

§ 941.20(1)(b)         is    not     contrary      to   the    Second    Amendment's

original public meaning in this context.                  This type of law fits

comfortably         within    the     historical     record,    and     therefore    no

additional layer of legal analysis is necessary.15



                                     C.   Application

     ¶83       With this backdrop, resolution of the case before us

is straightforward.               The Second Amendment, while protecting the

right     to   carry    a    firearm      generally,    does   not    protect   armed

intoxication——at least not under the facts of this case.

     ¶84       A more nuanced analysis may be required if Christen

was truly acting in self-defense.                  This is so because whatever

else the Second Amendment means, it "surely elevates above all

other interests the right of law-abiding, responsible citizens

to use arms in defense of hearth and home."                    Heller, 554 U.S. at

     15 The majority concludes intermediate scrutiny governs this
constitutional inquiry, but it conspicuously declines to examine
whether the Second Amendment's original understanding supports
application of that framework in this context.       See majority
op., ¶¶38-39, 52. As the Ninth Circuit unanimously agreed, this
approach runs contrary to Heller's explicit direction that the
Second Amendment be interpreted in light of its historical
record.   Young v. State,      F.3d    , 2021 WL 1114180, at *12
(9th Cir. 2021) (en banc) ("We do not think we can avoid the
historical record. Heller relied heavily on history, and we do
not think that it exhausted all subsequent need to confront our
history in resolving challenges to other firearm regulations.");
id. at *50-62 (O'Scannlain, J., dissenting) (following "Heller's
historical imperative" to analyze the Second Amendment's
historical record).

                                            12
                                                              No.     2019AP1767-CR.bh


635.    Christen invokes self-defense, but the facts simply do not

support it.           None of the four people in the apartment when

Christen took up arms threatened to physically harm him.                            It

seems that it is Christen who was the source of most of the

discord that occurred that evening.                 Moreover, the jury rejected

the statutory self-defense argument proffered by Christen.16                        In

short, Christen's right to defend himself was not implicated.

Under       these    facts,    the    Second      Amendment   does     not     protect

Christen's          right     to     take    up    arms   notwithstanding          his

intoxication.

       ¶85    Therefore,       Christen's        conviction   under     Wis.     Stat.

§ 941.20(1)(b) is consistent with the Second Amendment and his

as-applied challenge fails.                 For these reasons, I respectfully

concur.




       The jury was instructed on the statutory privilege of
       16

self-defense and returned a guilty verdict. This means the jury
did not believe Christen satisfied the statutory prerequisites
for self-defense codified in Wis. Stat. § 939.48.        As the
dissent points out, the Second Amendment right to self-defense
is more expansive than the statutory privilege.    Even so, the
facts of this case do not lead us to those waters.

                                            13
                                                                     No.    2019AP1767-CR.rgb


     ¶86     REBECCA     GRASSL       BRADLEY,            J.     (dissenting).                 The

majority persists in ignoring the text and history of the Second

Amendment,    flouting       controlling           United       States      Supreme         Court

precedent——District of Columbia v. Heller, 554 U.S. 570 (2008)——

by   doing    exactly     what       Heller        renounced.          Although             Heller

"expressly rejected the argument that the scope of the Second

Amendment     right     should       be    determined          by    judicial           interest

balancing," McDonald v. City of Chicago, Ill., 561 U.S. 742, 785

(2010)     (citing     Heller,       554       U.S.      at    633-35),         the     majority

nevertheless concludes that "important governmental interests"

override      one       of       America's            most          cherished            rights.

"Constitutional rights are enshrined with the scope they were

understood to have when the people adopted them, whether or not

future legislatures or (yes) even future judges think that scope

too broad."    Heller, 554 U.S. at 634-35.

     ¶87     The majority also misapprehends the difference between

operating a firearm in self-defense and going armed in case of

confrontation.         The fact that Christen did not act in self-
defense has nothing to do with his Second Amendment right to go

armed in case of confrontation.                    While many readers may not be

troubled by the outcome of this case in light of Christen's

threatening behavior toward his roommates and their guests, the

majority's    decision       erodes        a   fundamental          freedom,          the   "true

palladium of liberty" for all Americans.                            St. George Tucker,

Blackstone's Commentaries 143 (1803).

     ¶88     Examining       "both    text         and    history"         of     the       Second
Amendment is necessary to understand the original public meaning

                                               1
                                                                         No.    2019AP1767-CR.rgb


of the "individual right to keep and bear arms."                                      Heller, 554

U.S.     at     595.          The       majority      neglects          to     review       either.

Textually,           the     individual      right          to    keep        and     bear       arms

"guarantee[s] the individual right to possess and carry weapons

in     case     of     confrontation."               Id.     at    592.          Historically,

legislatures did not limit the ability of individuals to carry

firearms while under the influence of an intoxicant.                                        Because

"'the need for defense of self, family, and property is most

acute'    in     the       home[,]"      McDonald,        561    U.S.    at     767        (quoting

Heller, 554 U.S. at 628), a law prohibiting individuals from

going armed while intoxicated cannot constitutionally be applied

to an individual who goes armed in his own home.                                         Wisconsin

Stat.     § 941.20(1)(b)            violated         Christen's         right       to     carry     a

firearm        in      his      own       home       in     case        of      confrontation,

notwithstanding his intoxication.                     I respectfully dissent.

                I.         The Majority Applies an Incorrect Analytical

                                                 Framework.

                     A. Heller's Holding and Analytical Framework
       ¶89     The Second Amendment provides:

       A well regulated Militia, being necessary to the
       security of a free State, the right of the people to
       keep and bear Arms, shall not be infringed.
U.S. Const. amend. II.                   Over a decade ago, the United States

Supreme       Court    issued       a    decision      in    a    "landmark         case    on     the

meaning of the Second Amendment," "writ[ing] on a slate that was

almost        clean"        considering      the      dearth       of        Second      Amendment

jurisprudence          from    our      nation's      highest      court.           Lawrence        B.
Solum, District of Columbia v. Heller and Originalism, 103 Nw.

                                                 2
                                                                 No.    2019AP1767-CR.rgb


U. L. Rev. 923, 925, 980 (2009).                 In Heller, the Court held, "on

the basis of both text and history, that the Second Amendment

conferred an individual right to keep and bear arms"——a right

which "belongs to all Americans."                 Heller, 554 U.S. at 581, 595.

In   doing       so,   the    Court        "dispelled       the        prevalent,      but

historically ignorant notion that the Second Amendment protects

merely     a    collective,       militia       member's    right."            State    v.

Roundtree,      2021   WI    1,    ¶65,     395    Wis. 2d 94,         952    N.W.2d 765

(Rebecca Grassl Bradley, J., dissenting).                        Although the Court

wrote that the Second Amendment "conferred" the right, the Court

clarified       that   "[t]he      very     text    of     the    Second       Amendment

implicitly       recognizes       the     pre-existence      of        the    right    and

declares only that it 'shall not be infringed.'"                             Heller, 594

U.S. at 592 (emphasis added).                   Like other rights protected by

the Constitution, the right to keep and bear arms "is not a

right granted by the Constitution.                 Neither is it in any manner

dependent upon that instrument for its existence."                           Id. (quoted

source omitted).        Instead, the Framers "codified a pre-existing
right"——one that "elevates above all other interests the right

of law-abiding, responsible citizens to use arms in defense of

hearth and home."       Id. at 635.

     ¶90       But Heller did more than just confirm that the right

to keep and bear arms is retained individually.                              It also set

forth the proper analytical framework for courts to consider

Second Amendment inquiries.                In particular, the Heller Court

arrived at its seminal holding by substantively analyzing the
"text and history" of the Second Amendment's "operative clause":

                                            3
                                                                  No.   2019AP1767-CR.rgb


"the right of the people to keep and bears Arms."1                          Id. at 595

(emphasis added).

    ¶91        The Court determined that the phrase "the people"——as

used in the First Amendment, the Second Amendment, the Fourth

Amendment,      and    elsewhere       in   the       Constitution——"unambiguously

refers    to    all    members    of    the      political        community,    not   an

unspecified subset."          Id. at 580.            After ascertaining the holder

of the right——"the people"——the Court turned to its substance.

The phrase "to keep [arms]" most reasonably means to "to have

weapons" and the phrase "to bear arms" means "to carry arms."

Id. at 581-84.         "The 18th-century meaning [of these phrases] is

no different from the meaning today."                   Id. at 581.       Drawing upon

a wealth of 18th century dictionaries and authorities (e.g.,

William Blackstone's Commentaries on the Laws of England), the

Court declared these clauses "guarantee the individual right to

possess     and       carry   weapons       in        case   of     confrontation"——a

conclusion "strongly confirmed by the historical background of

the Second Amendment."           Id. at 592 (emphasis added).
    ¶92        The Court then explored how the scope of the Second

Amendment was understood during the founding era.                            The Court

first     examined      constitutions           of    four   states——Pennsylvania,

Vermont, North Carolina, and Massachusetts——that predated the

federal Constitution.          Each state adopted language analogous to


    1  Drawing upon founding-era sources, the Court also analyzed
the Second Amendment's "prefatory clause," which provides:     "A
well regulated Militia, being necessary to the security of a
free State." District of Columbia v. Heller, 554 U.S. 570, 595-
98 (2008).

                                            4
                                                                        No.    2019AP1767-CR.rgb


the    Second      Amendment          regarding          the    right         to   bear   arms.

According to the Court, "the most likely reading of all four of

these pre-Second Amendment state constitutional provisions is

that they secured an individual right to bear arms for defensive

purposes."        Id. at 602.              Post-ratification commentary supports

this       conclusion.         Similar      to    William       Blackstone,         St.   George

Tucker understood the right to bear arms as "the palladium of

liberty."        Id. at 606 (citing 2 St. George Tucker, Blackstone's

Commentaries 143 (1803)).                  Tucker declared "[t]he right to self

defence is the first law of nature:                       in most governments it has

been       the   study    of    rulers       to       confine    the    right       within   the

narrowest limits possible.                   Wherever standing armies are kept

up, and the right of the people to keep and bear arms is, under

any colour or pretext whatsoever, prohibited, liberty, if not

already       annihilated,       is    on    the       brink    of     destruction."          Id.

(citing Tucker, infra, at 300).                       Other prominent scholars during

the    founding        era——from       William          Rawle     to     Joseph      Story    to

preeminent abolitionists——understood the Second Amendment in a
similar light.            Id. at 606-10.               With only a single exception,

all        post-ratification           commentators             construed          the    Second

Amendment        "to     protect      an    individual          right    unconnected         with

militia services," particularly in regard to confrontation and

self-defense.          Id. at 605-10.2




       The Court also extensively examined pre-civil war cases,
       2

post-civil war legislation, and post-civil war commentary to
document the historical foundation for the Second Amendment.
Heller, 554 U.S. at 610-19.

                                                  5
                                                                  No.    2019AP1767-CR.rgb


       ¶93   The Court then applied its textual interpretation and

historical study to the particular restriction before the Court:

the District of Columbia's ban on firearms, which the Court

concluded     was     unconstitutional.                 Specifically,         the    Court

determined that "the District's ban on handgun possession in the

home   violates     the    Second       Amendment,      as    does      its   prohibition

against rendering any lawful firearm in the home operable for

the purpose of immediate self-defense."                      Id. at 635.        "Assuming

that Heller is not disqualified from the exercise of Second

Amendment    rights,"        concluded      the    Court,      "the      District      must

permit him to register his handgun and issue him a license to

carry it in the home."            Id.

       ¶94   The    Heller    Court       was    exhaustive      in     its   historical

research     into    the     meaning       of     the    Second       Amendment.        In

considering the District of Columbia's firearm ban, at no point

did the Court weigh the interests of the government against the

Constitution's       clear        language,       nor    did     it      undertake      the

judicially-invented          intermediate         or    strict    scrutiny       analysis
preferred by many lower courts.                  Instead, it examined the text

and history of the Second Amendment, asking whether the statute

violated the original public meaning of the right to keep and

bear arms.        In doing so, the Court prescribed the proper method

of   interpretation        for    resolving       challenges      under       the   Second

Amendment.

       ¶95   In     employing       this        framework,       the      Heller     Court

decidedly    rejected       the    sort    of     interest-balancing           tests    the
majority applies in this case.                    As the Court explained, the

                                            6
                                                                    No.    2019AP1767-CR.rgb


Second Amendment is "the very product of an interest balancing

by the people."            Id. at 635 (emphasis added).                   Just two years

later,    the      Court    reiterated       this    point,       noting     that   Heller

"expressly rejected the argument that the scope of the Second

Amendment         right    should    be      determined      by     judicial      interest

balancing[.]"           McDonald, 561 U.S. at 785 (citing Heller, 554

U.S. at 633-35).           "The very enumeration of the right takes out

of the hands of government——even the Third Branch of Government—

—the power to decide on a case-by-case basis whether the right

is   really       worth    insisting      upon.      A   constitutional          guarantee

subject to future judges' assessments of its usefulness is no

constitutional guarantee at all."                  Heller, 554 U.S. at 634.

       ¶96     Heller      unequivocally          superseded      judicial       balancing

tests with an analysis of whether the original public meaning of

the Second Amendment text, in the context of the history and

tradition enveloping the right, would support the regulation or

restriction        challenged       in   a   particular      case.         As   then-Judge

Brett    Kavanaugh        confirmed,      "Heller     and    McDonald       leave   little
doubt that courts are to assess gun bans and regulations based

on text, history, and tradition, not by a balancing test such as

strict       or    intermediate      scrutiny."           Heller      v.     District    of

Columbia, 670 F.3d 1244, 1271 (D.C. Cir. 2011) (Kavanaugh, J.,

dissenting).           And for good reason:           "the Heller test [is] more

determinate and 'much less subjective'                    because 'it depends upon

a body of evidence susceptible of reasoned analysis rather than

a    variety      of    vague   ethico-political            First    Principles      whose
combined conclusion can be found to point in any direction the

                                              7
                                                                    No.    2019AP1767-CR.rgb


judges       favor.'"       Id.       at   1275     (Kavanaugh,       J.,        dissenting)

(quoting McDonald, 561 U.S. at 804 (Scalia, J., concurring)).

       ¶97    While     conducting         this    "historical       analysis        can   be

difficult," "it is the                best means available            in an imperfect

world"       and      avoids        "intrud[ing] . . . upon               the     democratic

process."          McDonald, 561 U.S. at 804 (Scalia, J., concurring)

(emphasis in original).               The Court "based [Heller] on the scope

of the right to keep and bear arms as it was understood at the

time of the adoption of the Second Amendment."                             New York State

Rifle & Pistol Ass'n, Inc. v. City of New York, New York, ___

U.S. ___, 140 S. Ct. 1525, 1540 (2020) (Alito, J., joined by

Thomas and Gorsuch, JJ., dissenting) (emphasis added).                              "Because

history      provided    no     support      for    laws     like   the         District   [of

Columbia's]," the law at issue in Heller violated the individual

right protected by the Second Amendment.                      Id. (Alito, J., joined

by Thomas and Gorsuch, JJ., dissenting) (emphasis added).

                    B. The Majority Eschews Heller's Framework.

       ¶98    Troublingly, although the United States Supreme Court
has established a Second Amendment analytical framework rooted

in text, history, and tradition, "many courts have resisted [the

Court's] decisions in Heller and McDonald."                         Rogers v. Grewal,

___ U.S. ___, 140 S. Ct. 1865, 1866 (2020) (denying petition for

writ   of     certiorari)       (Thomas,      J.,       dissenting).            "Instead   of

following       the     guidance       provided         in   Heller,        these     courts

minimized that decision's framework.                         They then 'filled' the

self-created 'analytical vacuum' with a 'two-step inquiry' that
incorporates        tiers      of    scrutiny      on    a   sliding       scale."         Id.

                                              8
                                                                       No.    2019AP1767-CR.rgb


(Thomas,     J.,    dissenting)          (internal           quotations          and    citations

omitted).       "Under      this       test,   courts          first    ask       'whether       the

challenged      law       burdens       conduct          protected          by     the        Second

Amendment.         If     so,     courts       proceed         to     the     second          step——

determining the appropriate level of scrutiny," applying either

intermediate       or   strict      scrutiny.            Id.     at    1867       (Thomas,       J.,

dissenting).

       ¶99   This is precisely the two-step process the majority of

this   court    erroneously        follows         in    the    case    before          us.      See

majority op., ¶34.             This "two-step inquiry" leads the majority

to   conclude      that    Wis.        Stat.   § 941.20(1)(b)——Wisconsin's                       law

prohibiting individuals from going armed while intoxicated——may

be constitutionally            applied to Christen in his own home.                           Using

this   "entirely        made     up"    judicial         balancing       test      contravenes

Heller and McDonald.             Rogers, 140 S. Ct. at 1867 (Thomas, J.,

dissenting).

       ¶100 "The critical tool of constitutional interpretation in

this area is examination of a variety of legal and other sources
to determine the public understanding of a legal text in the

period after its enactment or ratification."                            Binderup v. Att'y

Gen. United States of Am., 836 F.3d 336, 362 (3d Cir. 2016)

(Hardiman,      J.,     concurring)        (emphasis           in     original)         (internal

quotations omitted).             The two-step test applied by the majority

in this case never takes up the "critical tools" of Heller's

originalist and textualist approach, favoring Justice Stephen

Breyer's     outcome-oriented           dissent         in   Heller     instead.              Rather
than   ascertaining        the    original         public       meaning       of       the    Second

                                               9
                                                                No.   2019AP1767-CR.rgb


Amendment, Justice Breyer advocated "simply adopt[ing] . . . an

interest-balancing inquiry explicitly," which would ask "whether

[a] statute burdens a protected interest in a way or to an

extent    that   is   out    of   proportion      to    the    statute's      salutary

effects upon other important governmental interests."                          Heller,

554 U.S. at 689-90 (Breyer, J., dissenting).                    The fact that both

federal    and   state      courts,    including       our    own,    have    embraced

Heller's dissent does not make it lawful.                     See, e.g., Kanter v.

Barr, 919 F.3d 437 (7th Cir. 2019); State v. Weber, 2020-Ohio-

6832, ___ N.E.3d ___.         Not only does the two-step test run afoul

of the law pronounced by the United States Supreme Court, it is

antithetical     to   our    duty     to   protect     the    people's       rights   as

"established by a constitutional history formed by democratic

decisions."      McDonald, 561 U.S. at 805 (Scalia, J., concurring).

The   people     should     be    alarmed       that   their     constitutionally-

guaranteed rights may be infringed whenever a majority of judges

on a reviewing court quite subjectively decides the "salutary

effects" of a regulation outweigh them, as the majority does in
this case.




                                           10
                                                                   No.   2019AP1767-CR.rgb


      ¶101 The majority's two-step approach is not only wrong,3

its   application     in   this     case      is     decidedly      haphazard.          The

majority conducts a meager review of the first step——that is,

whether Wis. Stat. § 941.20(1)(b) burdens conduct protected by

the Second Amendment.          Confusingly, the majority concludes the

statute    "does    not    strike       at   the     core      right     of   the   Second

Amendment" but in the next sentence contradicts itself, saying

the statute "does not severely burden [that] right."                             Majority

op., ¶¶3, 63.       Logically, if a right is not even implicated, it

cannot     be     burdened.         Rather        than        engaging     in    what    it

acknowledges should be "a textual and historical inquiry" the

majority        instead    skips        to    the        second     step,       employing

intermediate        scrutiny       in        order       to      elevate        "important

governmental objectives" over a fundamental individual                              right.

See majority op., ¶¶36, 39, 60.                   It selects the wrong test and

then applies only part of it.                The majority's decision to employ

means-end scrutiny——abandoning any meaningful inquiry into the

protections afforded to the people under the Second Amendment
because, in its mind, the historical record is "debatable"——

      3The right to keep and bear arms is a "species of right we
denominate as fundamental." State v. Roundtree, 2021 WI 1, ¶72,
395 Wis. 2d 94, 952 N.W.2d 765 (Rebecca Grassl Bradley, J.,
dissenting) (quoting Wisconsin Carry, Inc. v. City of Madison,
2017 WI 19, ¶9, 373 Wis. 2d 543, 892 N.W.2d 233). If a statute
restricts a fundamental right, this court applies strict
scrutiny review.    Id., ¶73 (citing Mayo v. Wisconsin Injured
Patients & Families Comp. Fund, 2018 WI 78, ¶28, 383 Wis. 2d 1,
914 N.W.2d 678). Accordingly, if this court insists on applying
a judicial balancing test in reviewing a statute restricting the
right to keep and bear arms (notwithstanding Heller's contrary
direction), the intermediate scrutiny the majority applies in
Christen's case is in error.

                                             11
                                                                          No.    2019AP1767-CR.rgb


lends   the     majority         a    license        to   declare       the     meaning    of    the

Constitution's         "list         of   protected        rights"       as     "whatever       [it]

wish[es] it to be."                   McDonald, 561 U.S. at 805 (Scalia, J.,

concurring).          Under the majority's approach, Second Amendment

analysis      becomes       a    "system        in      which . . . judges          always       get

their   way":         if    the       court's      "balancing"          weighs     in    favor    of

stripping individuals of protected rights, then so it shall be.

Id. (Scalia, J., concurring).                        Ungrounded in text or history,

the majority's approach subjects a fundamental constitutional

right to the will, rather than the judgment, of the judiciary.

       ¶102 Using       a       balancing       test       in    Second       Amendment        cases

facilitates      judicial             contortions         utterly        untethered       to     the

original meaning of the Constitution.                            The majority's reliance

upon    social    science            research      to     buoy    its    means-end        analysis

illuminates      the       problem.           To     support      the     State's        proffered

"substantial         interest"         in    prohibiting         intoxicated        individuals

from carrying firearms, the majority cites "studies show[ing]

that there is a strong correlation between heavy drinking and
self-inflicted injury" due to a firearm.                               See majority op., ¶58

(quoted source omitted).                    Because the results of social science

studies are unavoidably imbued with the biases of their authors

and     their     interpretation                subject          to     society's         evolving

sensitivities,         courts          should        never      "consult        social     science

research to interpret the Constitution."                                 State v. Roberson,

2019    WI    102,    ¶84,       389      Wis. 2d 190,           935    N.W.2d 813        (Rebecca

Grassl Bradley, J., concurring); see Missouri v. Jenkins, 515
U.S. 70, 119-20 (1995) (Thomas, J., concurring).                                        "Only the

                                                   12
                                                                  No.    2019AP1767-CR.rgb


Constitution can serve as a reliable bulwark of the rights and

liberty of the people."             Roberson, 389 Wis. 2d 190, ¶86 (Rebecca

Grassl Bradley, J., concurring).                 In the majority's estimation,

if     social      science     dictates      that   the        State's       interest    in

regulating firearms is "substantial," then it may circumscribe

constitutional rights in conformance with the research of the

day.

       ¶103 Constitutional           rights      rest   on       perilously          fragile

footing       if    they     may    be   curtailed      by      subjective          judicial

predilections.             Only    the   text    and    history         of    the     Second

Amendment       should     inform    the    analysis      of    whether       Wis.     Stat.

§ 941.20(1)(b)——Wisconsin's                law   prohibiting            an    intoxicated

individual from going armed with a firearm in his own home——may

be constitutionally applied to Christen.                     Text and history show

it may not.

        II.     Wisconsin Stat. § 941.20(1)(b) As Applied to Christen

       ¶104 In full, Wis. Stat. § 941.20(1)(b) reads:

       (1)    Whoever does any of the following is guilty of a
              Class A misdemeanor:

              . . .

              (b) Operates or goes armed with a firearm while
              he or she is under the influence of          an
              intoxicant.
(Emphasis added.)            This statute criminalizes going armed with a

firearm while intoxicated, even within the confines of one's

home.     The State charged Christen for going armed with a firearm

while intoxicated in violation of § 941.20(1)(b) and the jury
convicted him.


                                            13
                                                            No.    2019AP1767-CR.rgb


    ¶105 Christen          challenges     the    constitutionality           of     Wis.

Stat. § 941.20(1)(b) as applied to him.                  The record shows that

Christen did not operate a firearm while under the influence of

an intoxicant.        Instead, Christen went armed with (carried) a

firearm while under the influence of an intoxicant.                          "[I]n an

as-applied challenge, we assess the merits of the challenge by

considering the facts of the particular case in front of us,

'not hypothetical facts in other situations.'"                    League of Women

Voters of Wisconsin Educ. Network, Inc. v. Walker, 2014 WI 97,

¶13, 357 Wis. 2d 360, 851 N.W.2d 302.                 Accordingly, the analysis

is limited to Christen's right to "go[] armed with a firearm"——

not his ability to "operate" one.

    ¶106 A        review   of   the     text    and    history    of    the       Second

Amendment        establishes     that     Wis.    Stat.     § 941.20(1)(b)            is

unconstitutional as applied to Christen.                  The Second Amendment

does not countenance restricting Christen's fundamental right to

go armed in his own home, even while under the influence of an

intoxicant.         Historically,       legislatures      did     not    limit      the
ability     of    individuals     to    carry    firearms       while    under      the

influence of an intoxicant, and the Second Amendment affords

heightened protections of the right as exercised in the home.

Accordingly,        Wis.     Stat.      § 941.20(1)(b)       unconstitutionally

infringed Christen's right to bear arms within his own home.


    A. Legislatures did not historically limit an individual's
         right to bear arms while under the influence of an
                             intoxicant.
    ¶107 Contrary to the majority's mode of analysis, "Heller

signals   that      courts     should    approach      challenges       to    statutes
                                          14
                                                                       No.    2019AP1767-CR.rgb


infringing the Second Amendment right with a rigorous review of

history, rather than the inherently subjective consideration of

whether     the   government's          interest       in       curtailing          the    right

outweighs     the       individual's           interest         in      exercising           it."

Roundtree,    395      Wis. 2d 94,       ¶75    (Rebecca         Grassl        Bradley,       J.,

dissenting) (emphasis added).               From before the enactment of the

Second Amendment through the late-18th and early-19th centuries,

legislatures did not limit the individual right to bear arms

while     under   the    influence        of    an    intoxicant.               Indeed,      few

colonial-era      laws    even        regulated      the    use      of      firearms       while

consuming     alcohol,          and     none      dealt         with         carrying       while

intoxicated.            See     Mark     Frassetto,         Firearms            and       Weapons

Legislation up to the Early 20th Century (January 15, 2013).4

For   example,    in     1655    Virginia      passed       a    law      stating:         "What

persons or persons soever shall, after publication hereof, shoot

any guns at drinking (marriages and funerals only excepted) that

such person or persons so offending shall forfeit 100 lb. of

tobacco . . . ."         1655 Va. Acts 401, Acts of March 10, 1655, Act
XII (emphasis added).           This law had nothing to do with bearing a

firearm while drinking; instead, it prohibited shooting while

drinking, although shooting guns while celebrating a marriage or

mourning a death was completely lawful.

      ¶108 Other        states        regulated       the       firing         of     guns    on

particular occasions.           A 1665 New York law, for example, stated:

"Whereas experience hath demonstrated and taught that . . . much


      4This     source      is     readily      available                                     at:
https://papers.ssrn.com/sol3/papers.cfm?abstract_id=2200991.

                                           15
                                                             No.   2019AP1767-CR.rgb


Drunkenness and other insolence prevail on New Year's and May

Days,    by   firing     of    guns, . . . [which         leads]   to    deplorable

accidents         such          as        wounding, . . . the                 director

General . . . expressly forbids from this time forth all firing

of Guns."      Ordinance of the Director General and Council of New

Netherland to Prevent Firing of Guns, 1665 N.Y. Laws 205.                            New

York did not prohibit the carrying of weapons while consuming

alcohol, but forbade the firing of guns on only two days out of

the year——New Years and May Day——due to the "Drunkenness and

insolence prevail[ing]" on those holidays.                 Even the shooting of

firearms      while    under    the   influence     of    intoxicants         remained

lawful the other 363 days of the year, while the act of carrying

guns was lawful every day.

       ¶109 Other      laws    closely    predating       ratification        of     the

Second Amendment also indicate that early Americans regulated

only    the   shooting    or   operation      of   guns    but   not    the    act    of

bearing them.         In 1769, New York passed a law prohibiting "any

person" from "fir[ing] and discharg[ing] any guns . . . in any
street, lane, or alley, garden, or other inclosure, or from any

house, or in any other place where persons frequently walk."                         An

Act for the More Effectual Prevention of Fires in the City of

New York, 1761-1775 N.Y. Laws 548 (1769).                 Likewise, in 1771 New

Jersey passed a law prohibiting "any person . . . to set any

loaded gun in such manner as that the same shall be intended to

go off or discharge itself."             An Act to Prevent Trespassing with

Guns, 1763-1775 N.J. Laws 346, ch. 539, § 10.                    Neither of these



                                         16
                                                                     No.    2019AP1767-CR.rgb


laws    restricted       the    carrying      of    a    firearm,      regardless           of    a

person's state of sobriety or level of intoxication.

       ¶110 Influencing         colonial      regulation        of     shooting——whether

intoxicated or sober——was a concern for the wasteful expenditure

of gunpowder and the potential for its unsafe storage.                              See Saul

Cornell & Nathan DeNino,               A Well-Regulated Right:                     The Early

American Origins of Gun Control, 73 Fordham L. Rev. 487, 510-11

(2004).         Indeed,    an   array    of       18th    century      statutes        in    the

founding era "provide[d] for the safe storage and transport of

gunpowder" and set "[l]imits on the amount of gunpowder a person

could possess."           Id. at 510 n.159, 511 (collecting statutes).

Early     17th     century      laws     also       reflected         this       concern         by

proscribing the expenditure of gunpowder while drinking.                                         In

1632,     for    example,       Virginia      passed       a    law    prohibiting           the

"commander        of      any    plantation"             from    "spend[ing]           powder

unnecessarily, that is to say in drinking or entertainment."

1632    Va.     Acts   178,     Acts    of    September         4th,       1632,    Act     XLIV

(emphasis added).          Laws criminalizing the carrying of a weapon
while    consuming        alcohol      are    non-existent        in       the     historical

record    predating       and    surrounding        ratification            of   the   Second

Amendment.

       ¶111 The realities of life in early America explain why

individuals under the influence of an intoxicant were able to

carry    arms     with    no    legal    impediment.             "In       early    America,

drinking alcohol was an accepted part of everyday life at a time

when water was suspect[.]"              Bruce I. Bustard, Alcohol's Evolving
Role in U.S. History, Spirited Republic, Winter 2014, at 15, 15.

                                             17
                                                             No.   2019AP1767-CR.rgb


"Farmers took cider, beer, or whiskey into their fields," and

ale would often accompany supper for many early Americans.                          Id.

From the late-18th century until the mid-19th century, annual

alcohol consumption was on average much higher than present day.

Id.;    see   Bradley    J.    Nicholson,      Courts-Martial      in   the    Legion

Army:    American Military in the Early Republic, 1792-1796, 144

Mil. L. Rev. 77, 93 n.69 ("Heavy alcohol consumption was common

in early America.") (citation omitted).                    In 1790, the average

early   American     consumed        approximately   5.8    gallons     of    alcohol

annually, a figure which rose to 7.1 gallons by 1830.                        Bustard,

supra, at 15.      Contrast this to contemporary times, during which

the average American consumes only 2.3 gallons per year.                      Id.

       ¶112 Coinciding        with    early    America's    culture     of    alcohol

consumption was the widespread ownership of arms.                       "Gun owning

was so common in colonial America (especially in comparison with

other commonly owned items) that any claim that 18th-century

America did not have a 'gun culture' is implausible, just as one

could not plausibly claim that early Americans did not have a
culture of reading or wearing clothes."               James Lindgren & Justin

L. Heather Counting Guns in Early America, 43 Wm. & Mary L. Rev.

1777, 1840-41 (2002).          Guns were held by many Americans and were

often passed down from generation to generation.                    See id. 1800-

01, 1811 ("Guns were common in 1774 estates, even in admittedly

incomplete probate records.").                Accordingly, while founding-era

lawmakers may have limited an individual's ability to shoot guns

while    drinking,      prohibiting      the    carrying     of    firearms     while



                                          18
                                                                      No.    2019AP1767-CR.rgb


drinking did not square with the prevalence of early-American

alcohol consumption and the carrying of firearms.

      ¶113 The right to bear arms was not unlimited, even in the

founding     era.            During        that        time     period,           legislatures

"disqualified       categories        of     people      from       the     right     to   bear

arms . . . when      they      judged       that       doing    so    was       necessary    to

protect the public safety."                Kanter v. Barr, 919 F.3d 437, 451

(7th Cir. 2019) (Barrett, J., dissenting).                          In particular, early

Americans restricted the possession of firearms by individuals

who were "dangerous to society," such as violent felons.                                    See

Roundtree,    395    Wis. 2d 94,           ¶75    (Rebecca       Grassl         Bradley,    J.,

dissenting).        However, there is no evidence in the historical

record     indicating    that     individuals             under       the     influence     of

intoxicants were understood to present a "danger" to society

much less temporarily disqualified from using firearms.                                To the

contrary, the common law restricted firearm possession by those

who committed "very serious, very dangerous offenses such as

murder, rape, arson, and robbery."                       Don B. Kates & Clayton E.
Cramer, Second        Amendment            Limitations              and      Criminological

Considerations,         60      Hastings           L.J.        1339,         1362      (2009).

Additionally, "colonial legislatures passed statutes disarming

Native Americans and slaves, purportedly out of fear of their

armed 'revolt' or other threats to 'public safety.'"                                Roundtree,

395   Wis. 2d 94,     ¶89     (Rebecca       Grassl       Bradley,          J.,    dissenting)

(citing    Kanter,    919      F.3d     at       458    (Barrett,         J.,      dissenting)

(citing Joyce Lee Malcolm, To Keep and Bear Arms 122 (1994))).
Reflecting     English        parliament's             fear    of     Catholic        "revolt,

                                             19
                                                        No.    2019AP1767-CR.rgb


massacre,     and     counter-revolution,"    American        colonists    also

dispossessed Catholics of their firearms.             Kanter, 919 F.3d at

457 (Barrett, J., dissenting).            Individuals temporarily under

the influence of an intoxicant simply did not fall under any

categorical         exclusions   from      firearm      possession,        even

temporarily, as confirmed by the lack of any founding-era laws

imposing such restrictions.5

     ¶114 Founding-era history supports the conclusion that the

Second Amendment protects the individual right to bear arms,

notwithstanding       the   concurrent    consumption    of     alcohol,    but

resolving     Christen's    as-applied    challenge     rests     on   a   more

fundamental foundation of the Second Amendment:               an individual's

right to bear arms within the home.


               B. The Second Amendment provides heightened
                       protections in the home.
     ¶115 The Second Amendment's protection of the individual

right to bear arms is most heightened in the home——where the

State alleged Christen violated Wis. Stat. § 941.20(1)(b).                   As

recognized by the United States Supreme Court, "'the need for

defense of self, family, and property is most acute' in the

home."   McDonald, 561 U.S. at 767 (quoting Heller, 554 U.S. at


     5 Heller's language stating that the opinion should not be
read to "cast doubt on longstanding prohibitions on the
possession of firearms by felons and the mentally ill" is of no
relevance   in   assessing    the   constitutionality   of   laws
criminalizing the intoxicated bearing of firearms.    Heller, 554
U.S. at 626.   Heller decided the constitutionality of a ban on
handguns in the home and the Court unequivocally ruled that
challenges to other restrictions on the Second Amendment right
must be resolved based upon its text, history, and tradition.

                                     20
                                                              No.   2019AP1767-CR.rgb


628).      For this reason, the Second Amendment "elevates above all

other interests the right of law-abiding, responsible citizens

to use arms in defense of hearth and home."               Heller, 554 U.S. at

635.

       ¶116 Unlike the majority's conclusions in this case, the

United      States    Supreme    Court's       holdings       are     grounded     in

constitutional history.         In colonial times, many able-bodied men

were     "not     simply   allowed      to    keep    their     own     arms,     but

affirmatively required to do so."               Don B. Kates, Jr., Handgun

Prohibition and the Original Meaning of the Second Amendment, 82

Mich. L. Rev. 204, 214-15 (1983).              This duty was deeply rooted

in   the    English   tradition,     under    which    individuals       had    "arms

readily available in their homes, . . . prepared at all times to

chase down felons in response to the hue and cry, or to assemble

together . . . in case of foreign invasion."                  Id. at 215 (citing

F. Maitland, The Constitutional History of England 276 (Fisher

ed.,    1961)).       In   keeping     with   this    tradition,      "the     [early

American] duty to keep arms applied to every household, not just
to those containing persons subject to militia services."                         Id.

In this manner, colonial settlers provided "for the defense of

their homes from criminals and foreign enemies."                       Id. (citing

The Laws and Liberties of Massachusetts                 42 (M. Farrard ed.,

1929, reprinted from the 1648 ed.)).

       ¶117 Many founding-era scholars, who either influenced the

Framers     or    interpreted    the     Constitution     shortly       after    its

adoption, understood the importance of keeping firearms in the
home.      William Blackstone, for example, described the right to

                                         21
                                                                     No.   2019AP1767-CR.rgb


keep   and    bear      arms    in     the     home    as    an    "absolute       right    of

individuals," explaining that "having arms for . . . defence" is

a "natural right of resistance and self-preservation."                               William

Blackstone,        Commentaries         on    the     Laws    of    England       144    (John

Murray,     ed.,       1857).     St.        George    Tucker,      a    prominent       anti-

federalist,        described      the    right        to    bear   arms     as    the    "true

palladium         of      liberty"       and        cautioned           against      gradual

encroachments on this right as witnessed in England.                              St. George

Tucker, Blackstone's Commentaries 143 (1803).                           Tucker feared the

State's "specious pretext[s]" for disarmament where "not one man

in   five    hundred      can    keep    a    gun     in    his    house    without      being

subject to a penalty."                  Id.     Both Blackstone's and Tucker's

conceptions of the Second Amendment were deeply rooted in the

writings     of     Sir    Edward       Coke,       who     likewise       influenced      the

Framers.     Coke adamantly affirmed the existence of the right to

possess arms for home defense.                  See 3 Sir Edward Coke, The Third

Part of the Institutes of the Laws of England 161 (5th ed.,

1671).      "For a mans house is his castle," wrote Coke, and "for
where shall a man be safe, if it be not in his house?"                             Id.

       ¶118 "At the time of the founding, as now, 'to bear' meant

to 'carry'"——a term which some understood, among other things,

to reflect "the natural right of defense 'of one's person or

house.'"      Heller, 554 U.S. at 584 (citing 2 Collected Works of

James Wilson (K. Hall & M. Hall eds., 2007)).                           Similarly, "arms"

were   understood         to    mean    "weapons       of    offence,       or    armour   of

defence"——a right which unsurprisingly would retain paramount
significance in the home.               Id. at 581 (citing Samuel Johnson, 1

                                               22
                                                                     No.   2019AP1767-CR.rgb


Dictionary of the English Language (1773)).                          Given the original

meaning of the "right to bear arms," the Heller Court naturally

determined          that    the     Second        Amendment          "guarantee[s]         the

individual         right   to     possess     and    carry      weapons       in    case    of

confrontation," particularly in "defense of hearth and home."6

Heller, 554 U.S. at 592, 635 (emphasis added).


       C. Wisconsin Stat. § 941.20(1)(b) as applied to Christen's
          right to bear arms in case of confrontation in his home
       ¶119 The Second Amendment's protection of the individual

right to bear arms in the home in case of confrontation renders

Wis.       Stat.     § 941.20(1)(b)         unconstitutional           as     applied       to

Christen.          On the night in question, Christen consumed alcohol

to     a   point     of    intoxication.            He   went    armed       in    case    of

confrontation with his roommates or their guests.                            Importantly,

all of this conduct occurred within the confines of his own

home.      The Second Amendment most assuredly protects "carrying a

gun    from    the     bedroom     to   the       kitchen"      in    one's       home,    yet

§ 941.20(1)(b) criminally penalized Christen for exercising this

fundamental right.              Rogers, 140 S. Ct. at 1868 (Thomas, J.,



       This is not to say that the Second Amendment does not
       6

apply with full force outside the home. Far from it. "It would
take serious linguistic gymnastics——and a repudiation of [the]
Court's decisions in Heller——to claim that the phrase 'bear
arms' does not extend the Second Amendment beyond the home."
Rogers v. Grewal, ___ U.S. ___, 140 S. Ct. 1865, 1869 (2020)
(denying   petition   for  writ  of   certiorari)  (Thomas,  J.,
dissenting).   Indeed, "the full context . . . [of Heller] shows
that the Second Amendment" is not "confined to the 'defense of
hearth and home.'"     State v. Roundtree, 2021 WI 1, ¶92, 395
Wis. 2d 94,   952   N.W.2d 765  (Rebecca   Grassl  Bradley,  J.,
dissenting).

                                             23
                                                                   No.    2019AP1767-CR.rgb


dissenting) (quoted source omitted).                      The Second Amendment does

not countenance such a restriction on the fundamental individual

right to bear arms in case of confrontation in the home.

      ¶120 The     fact       that     Christen       was    intoxicated        does    not

justify    the    State's       encroachment         on    this    fundamental     right.

During    the    founding       era,    legislatures         did    not    restrict     the

individual      right    to    bear     arms    to    periods      of     sobriety,     even

outside the home.             Within the home, the right to bear arms is

"most acute."       McDonald, 561 U.S. at 767 (quoting Heller, 554

U.S. at 628).

      ¶121 While        the    majority        acknowledges        that     "[a]   lawful

firearm owner, even if intoxicated, cannot be convicted under

§ 941.20(1)(b) if he or she acts in self-defense," majority op.,

¶27   (emphasis     added),       the    majority         fails    to    understand     the

difference between acting in self-defense and going armed in

case of confrontation.            In Wisconsin, "[a] person is privileged

to threaten or intentionally use force against another for the

purpose of preventing or terminating what the person reasonably
believes to be an unlawful interference with his or her person

by such other person."            Wis. Stat. § 939.48(1).                  In this case,

because a jury concluded that Christen did not act in self-

defense,    the    majority       leaps    to     the      conclusion      that    he   was

properly convicted.            See majority op., ¶46.                But in rejecting

Christen's self-defense argument, the jury concluded only that

Christen was not privileged to threaten or use force against his

roommates or their guests.               In upholding Christen's conviction,
the majority conflates carrying a gun with actions taken in

                                           24
                                                                No.    2019AP1767-CR.rgb


self-defense——the          threat   or   intentional      use     of    force.        The

majority      never   addresses     Christen's        argument    that     the    Second

Amendment guarantees the right to bear arms in the home in case

of confrontation, whether intoxicated or sober.                   It does.

     ¶122     As the constitutional text and the historical record

establish, criminalizing the intoxicated carrying of firearms in

the home violates the original meaning of the Second Amendment,

which "guarantee[s] the individual right to possess and carry

weapons in case of confrontation."                    Heller, 554 U.S. at 592.

This    exercise      of   the   right   to    bear    arms   retains      heightened

protections in the home, "where the need for defense of self,

family, and property is most acute."                  Id. at 628.        Because Wis.

Stat. § 941.20(1)(b) criminalized the right to bear arms in case

of confrontation in the home, the statute violated Christen's

Second Amendment right to bear arms.

                                         * * *

             A   blind  enforcement   of  every   act   of  the
       legislature, might relieve the court from the trouble
       and responsibility of deciding on the consistency of
       the legislative acts with the constitution; but the
       court    would  not   be   thereby  released   from  its
       obligations to obey the mandates of the constitution,
       and    maintain   the   paramount  authority    of  that
       instrument[.]


Philip B. Kurland & Ralph Lerner, The Founders' Constitution,

Vol. V, p. 213 (1987) (quoting Bliss v. Commonwealth, 12 Little

90     (Ky.   1822)).        The    majority     reflexively          defers     to   the

legislature's encroachment of fundamental constitutional rights,
in derogation of the "paramount authority" of the Constitution.

In doing so, the majority embraces the policy-laden notion that
                              25
                                                  No.   2019AP1767-CR.rgb


the Second Amendment protects something the majority deems too

dangerous and perhaps dislikes.       The majority's disdain for the

"pre-existing right" of "citizens to use arms in defense of

hearth and home," Heller, 554 U.S. at 635, is evident in its

unconstitutional recasting of this fundamental right as a mere

"privilege" bestowed by the State, as the majority sees it.          See

majority op., ¶44.      This case represents the latest example of

judges "decid[ing] on a case-by-case basis whether the right is

really worth insisting upon."     Heller, 554 U.S. at 634.       As the

United States Supreme Court recognized in Heller, that decision

was made by the American people at the time the Second Amendment

was adopted.   In this decision, the majority overrides the will

of the people by circumscribing the fundamental constitutional

right to bear arms in case of confrontation in the home.               I

respectfully dissent.




                                 26
    No.   2019AP1767-CR.rgb




1